JUNIOR
SECURITY AGREEMENT

between

SUNSET BRANDS, INC.
U.S. MILLS, INC.

and

IBF FUND LIQUIDATING LLC

Dated as of
November 10, 2005

--------------------------------------------------------------------------------

SECURITY AGREEMENT

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

I.

DEFINITIONS

2

 

 

 

1.1

General Terms

2

 

 

II.

PAYMENTS AND COLLATERAL

2

 

 

 

2.1

Intentionally Omitted

2

 

 

2.2

Intentionally Omitted

2

 

 

2.3

Intentionally Omitted

2

 

 

2.4

Intentionally Omitted

2

 

 

2.5

Intentionally Omitted [moved to Section 2.16]

2

 

 

2.6

Intentionally Omitted

2

 

 

2.7

Intentionally Omitted

2

 

 

2.8

Intentionally Omitted

2

 

 

2.9

Intentionally Omitted

2

 

 

2.10

Intentionally Omitted

2

 

 

2.11

Intentionally Omitted [moved to Section 2.17]

2

 

 

2.12

Intentionally Omitted [moved to Section 2.18]

2

 

 

2.13

Grant of Security Interest; Collateral

3

 

 

2.14

Collateral Administration

4

 

 

2.15

Power of Attorney

5

 

 

2.16

Lockbox Accounts

6

 

 

2.17

Other Mandatory Prepayments

6

 

 

2.18

Payments by Debenture Holder

7

 

 

 

 

 

III.

INTENTIONALLY OMITTED

7

 

 

 

 

 

IV.

CONDITIONS PRECEDENT

7

 

 

 

4.1

Conditions to Closing

7

 

 

V.

REPRESENTATIONS AND WARRANTIES

10

 

 

 

5.1

Organization and Authority

10

 

 

5.2

Debenture Documents

10

 

 

5.3

Subsidiaries, Capitalization and Ownership Interests

11

 

 

5.4

Properties

11

 

 

5.5

Other Agreements

11

 

 

5.6

Litigation

12

 

 

5.7

Hazardous Materials

12

 

 

5.8

Potential Tax Liability; Tax Returns; Governmental Reports

12

 

 

5.9

Financial Statements and Reports

12

 

 

5.10

Compliance with Law

13

 

 

5.11

Intellectual Property

13

 

 

5.12

Licenses and Permits; Labor

13

 

 

5.13

No Default

14

 

 

5.14

Disclosure

14

 

 

5.15

Existing Indebtedness; Investments, Guarantees and Certain Contracts

14

 

 

5.16

Other Agreements

14

 

i

--------------------------------------------------------------------------------

 

 

 

 

 

 

5.17

Insurance

15

 

 

5.18

Names; Location of Offices, Records and Collateral

15

 

 

5.19

Intentionally Omitted

15

 

 

5.20

Intentionally Omitted

15

 

 

5.21

Survival

15

 

 

 

 

 

VI.

AFFIRMATIVE COVENANTS

15

 

 

 

 

 

 

6.1

Financial Statements, Financial Reports and Other Information

15

 

 

6.2

Payment of Obligations

17

 

 

6.3

Conduct of Business and Maintenance of Existence and Assets

17

 

 

6.4

Compliance with Legal and Other Obligations

17

 

 

6.5

Insurance

18

 

 

6.6

True Books

18

 

 

6.7

Inspections; Periodic Audits and Reappraisals

18

 

 

6.8

Further Assurances; Post Closing

19

 

 

6.9

Payment of Indebtedness

19

 

 

6.10

Lien Searches

19

 

 

6.11

Intentionally Omitted

19

 

 

6.12

Collateral Documents; Security Interest in Collateral

19

 

 

6.13

Intentionally Omitted

20

 

 

6.14

Taxes and Other Charges

20

 

 

6.15

Payroll Taxes

20

 

 

6.16

Inventory Covenants

21

 

 

 

 

 

VII.

NEGATIVE COVENANTS

21

 

 

 

 

 

 

7.1

Financial Covenants

21

 

 

7.2

Permitted Indebtedness

21

 

 

7.3

Permitted Liens

22

 

 

7.4

Investments; New Facilities or Collateral; Subsidiaries

22

 

 

7.5

Dividends; Redemptions

23

 

 

7.6

Transactions with Affiliates

23

 

 

7.7

Charter Documents; Fiscal Year; Name; Jurisdiction of Organization;

 

 

 

 

Dissolution; Use of Proceeds

24

 

 

7.8

Truth of Statements

24

 

 

7.10

Transfer of Assets

24

 

 

 

 

 

 

VIII.

EVENTS OF DEFAULT

25

 

 

 

 

 

 

IX.

RIGHTS AND REMEDIES AFTER DEFAULT

28

 

 

 

9.1

Rights and Remedies

28

 

 

9.2

Application of Proceeds

29

 

 

9.3

Rights of Debenture Holder to Appoint Receiver

29

 

 

9.4

Rights and Remedies not Exclusive

29

 

 

 

 

 

 

X.

WAIVERS AND JUDICIAL PROCEEDINGS

30

 

 

 

 

 

 

 

10.1

Waivers

30

 

 

10.2

Delay; No Waiver of Defaults

30

 

 

10.3

Jury Waiver

30

 

 

10.4

Cooperation in Discovery and Litigation

31

 

ii

--------------------------------------------------------------------------------

 

 

 

 

 

XI.

EFFECTIVE DATE AND TERMINATION

31

 

 

 

 

 

 

11.1

Termination and Effective Date Thereof

31

 

 

11.2

Survival

31

 

 

 

 

 

 

XII.

MISCELLANEOUS

32

 

 

 

 

 

 

 

12.1

Governing Law; Jurisdiction; Service of Process; Venue

32

 

 

12.2

Successors and Assigns; Participations; New Debenture Holders

32

 

 

12.3

Application of Payments

33

 

 

12.4

Indemnity

33

 

 

12.5

Notice

34

 

 

12.6

Severability; Captions; Counterparts; Facsimile Signatures

34

 

 

12.7

Expenses

34

 

 

12.8

Entire Agreement

35

 

 

12.9

Debenture Holder Approvals

35

 

 

12.10

Confidentiality and Publicity

35

 

 

12.11

Release of Debenture Holder

36

 

 

12.12

Agent

36

 

 

12.13

Agreement Controls

36

 

 

12.14

Master Subordination Agreement

38

 

 

ANNEX I

1

 

 

FINANCIAL COVENANTS

1

 

 

1)

Minimum EBITDA

1

 

 

2)

Maximum Senior Leverage Ratio (Senior Debt to EBITDA)

1

 

 

3)

Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)

1

 

 

APPENDIX A

1

 

 

DEFINITIONS

1

 

iii

--------------------------------------------------------------------------------

JUNIOR SECURITY AGREEMENT

                    THIS JUNIOR SECURITY AGREEMENT (the “Agreement”) dated as of
November 10, 2005, is entered into between U.S. MILLS, INC., a Delaware
corporation (“Borrower”), SUNSET BRANDS, INC. a Nevada corporation (“Guarantor”,
and together with Borrower, jointly and severally, the “Obligors”), and IBF FUND
LIQUIDATING LLC, a Delaware limited liability company, as holder of the
Convertible Debentures (as defined below) (the “Debenture Holder”).

                    WHEREAS, pursuant to that certain Amended and Restated
Acquisition Agreement and Plan of Merger dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Acquisition Agreement”), by and among Borrower, Guarantor, Debenture Holder and
USM Acquisition Sub, Inc. (“Merger Sub”), Guarantor will acquire Borrower by
merger (the “Acquisition”).

                    WHEREAS, pursuant to the terms of the Acquisition Agreement,
Guarantor shall issue to the Debenture Holder Secured Convertible Debentures
dated the date hereof in the aggregate original principal amount of $5,000,000
(as such may be replaced, substituted or reissued from time to time in
accordance with their terms, collectively, the “Convertible Debentures”) which
are convertible into the common stock of Guarantor, as payment of a portion of
the consideration for the Acquisition;

                    WHEREAS, the Obligors are party to that certain Revolving
Credit, Term Loan and Security Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrower, Guarantor and CapitalSource Finance
LLC, as lender (“CapitalSource”).

                    WHEREAS, the Obligors are party to that Security Agreement,
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), by and among Borrower,
Guarantor and IBF Fund Liquidating LLC, as seller (“Seller”).

                    WHEREAS, Debenture Holder is party to that certain Master
Subordination and Intercreditor Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Master Subordination Agreement”), by and among Seller (as defined therein)
Debenture Holder, Guarantor, Borrower and CapitalSource.

                    WHEREAS, Debenture Holder is party to that certain Junior
Subordination and Intercreditor Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Junior Subordination Agreement”), by and among Seller (as defined therein),
Debenture Holder, Guarantor and Borrower.

                    WHEREAS, in order to induce Debenture Holder to enter into
the Acquisition Agreement and to accept the Convertible Debentures as payment of
a portion of the consideration for the Acquisition, the Obligors have agreed to
grant to Debenture Holder a continuing security interest in and to the
Collateral in order to secure the Obligations, by the granting of the security
interests contemplated by this Agreement.

                    NOW, THEREFORE, in consideration of the foregoing and for
other good and valuable consideration, the receipt and adequacy of which hereby
are acknowledged, the Obligors and Debenture Holder hereby agree as follows:

--------------------------------------------------------------------------------

 

 

I. DEFINITIONS

 

 

 

1.1 General Terms

                    For purposes of this Agreement, in addition to the
definitions above and elsewhere in this Agreement, the terms listed in Appendix
A and Annex I hereto shall have the meanings given such terms in Appendix A and
Annex I, which are incorporated herein and made a part hereof. All capitalized
terms used which are not specifically defined herein shall have meanings
provided in Article 9 of the UCC in effect on the date hereof to the extent the
same are used or defined therein. Unless otherwise specified herein or in
Appendix A, Annex I, any agreement, contract or instrument referred to herein or
in Appendix A or Annex I shall mean such agreement, contract or instrument as
modified, amended, restated or supplemented from time to time. Unless otherwise
specified, as used in the Debenture Documents or in any certificate, report,
instrument or other document made or delivered pursuant to any of the Debenture
Documents, all accounting terms not defined in Appendix A, Annex I or elsewhere
in this Agreement shall have the meanings given to such terms in and shall be
interpreted in accordance with GAAP. References herein to “Eastern Time” shall
mean eastern standard time or eastern daylight savings time as in effect on any
date of determination in the eastern United States of America.

II. PAYMENTS AND COLLATERAL

 

 

 

2.1 Intentionally Omitted

 

 

 

 

2.2 Intentionally Omitted

 

 

 

 

2.3 Intentionally Omitted

 

 

 

 

2.4 Intentionally Omitted

 

 

 

 

2.5 Intentionally Omitted

 

 

 

 

2.6 Intentionally Omitted

 

 

 

 

2.7 Intentionally Omitted

 

 

 

 

2.8 Intentionally Omitted

 

 

 

 

2.9 Intentionally Omitted

 

 

 

 

2.10 Intentionally Omitted

 

 

 

 

2.11 Intentionally Omitted

 

 

 

 

2.12 Intentionally Omitted

2

--------------------------------------------------------------------------------

 

 

 

 

2.13 Grant of Security Interest; Collateral

                    (a) To secure the payment and performance of the
Obligations, each Obligor hereby grants to Debenture Holder a continuing
security interest in and Lien upon, and pledges to Debenture Holder, all of its
right, title and interest in and to the following (collectively and each
individually, the “Collateral”), which security interest is intended to be
senior in priority to all other security interests except with respect to the
security interest granted to CapitalSource pursuant to the terms of the Credit
Agreement and other Loan Documents (as defined in the Credit Agreement) and with
respect to the security interest granted to Seller pursuant to the terms of the
Security Agreement and other Security Documents (as defined in the Security
Agreement):

                              (i) all of such Obligor’s tangible personal
property, including without limitation all present and future Inventory, Goods,
and Equipment (including items of equipment which are or become Fixtures), now
owned or hereafter acquired;

                               (ii) all of such Obligor’s intangible personal
property, including without limitation all present and future Accounts, contract
rights, Permits, General Intangibles, Payment Intangibles, Chattel Paper,
Documents, Documents of Title, Instruments, Securities, Financial Assets,
Deposit Accounts, Investment Property, Letter-of-Credit Rights and Supporting
Obligations, rights to the payment of money or other forms of consideration of
any kind, tax refunds, insurance proceeds, now owned or hereafter acquired, and
all intangible and tangible personal property relating to or arising out of any
of the foregoing;

                               (iii) all of such Obligor’s present and future
Government Contracts and rights thereunder and the related Government Accounts
and proceeds thereof, now or hereafter owned or acquired by such Obligor;
provided, however, that Debenture Holder shall not have a security interest in
any rights under any Government Contract of such Obligor or in the related
Government Account where the taking of such security interest is a violation of
an express prohibition contained in the Government Contract (for purposes of
this limitation, the fact that a Government Contract is subject to, or otherwise
refers to, Title 31, § 203 or Title 41, § 15 of the United States Code shall not
be deemed an express prohibition against assignment thereof) or is prohibited by
applicable law, unless in any case consent is otherwise validly obtained; and

                               (iv) any and all additions and accessions to any
of the foregoing, and any and all replacements, products and proceeds (including
insurance proceeds) of any of the foregoing.

                    (b) Notwithstanding the foregoing provisions of this
Section 2.13, such grant of a security interest shall not extend to, and the
term “Collateral” shall not include, any General Intangibles of such Obligor to
the extent that (i) such General Intangibles are not assignable or capable of
being encumbered as a matter of law or under the terms of any license or other
agreement applicable thereto (but solely to the extent that any such restriction
shall be enforceable under applicable law) without the consent of the licensor
thereof or other applicable party thereto, and (ii) such consent has not been
obtained; provided, however, that the foregoing grant of a security interest
shall extend to, and the term “Collateral” shall include, each of the following:
(a) any General Intangible which is in the nature of an Account or a right to
the payment of money or a proceed of, or otherwise related to the enforcement or
collection of, any Account or right to the payment of money, or goods which are
the subject of any Account or right to the payment of money, (b) any and all
proceeds of any General Intangible that is otherwise excluded to the extent that
the assignment, pledge or encumbrance of such proceeds is not so restricted, and
(c) upon obtaining the consent of any such licensor or other applicable party
with respect to any such otherwise excluded General Intangible, such General
Intangible as well as any and all

3

--------------------------------------------------------------------------------

proceeds thereof that might theretofore have been excluded from such grant of a
security interest and from the term “Collateral.”

                    (c) In addition to the foregoing, to secure the payment and
performance of the Obligations, Guarantor has pledged to Debenture Holder all of
the securities Guarantor owns in direct subsidiaries of Guarantor pursuant to
the Stock Pledge Agreement.

                    (d) Upon the execution and delivery of this Agreement, and
upon the proper filing of the necessary financing statements recordation of the
Collateral Patent, Trademark and Copyright Assignment in the United States
Patent and Trademark Office and/or the United States Copyright Office, and
proper delivery of the necessary stock certificates, without any further action,
Debenture Holder will have a good, valid and perfected Lien and security
interest in the Collateral, subject to no transfer or other restrictions or
Liens of any kind in favor of any other Person except for Permitted Liens. No
financing statement relating to any of the Collateral is on file in any public
office except those (i) on behalf of Debenture Holder, and/or (ii) in connection
with Permitted Liens.

 

 

 

 

2.14 Collateral Administration

                    (a) All Collateral (except Deposit Accounts) will at all
times be kept by the Obligors at the locations set forth on Schedule 5.18B
hereto and shall not, without forty calendar days prior written notice to
Debenture Holder, be moved therefrom, and in any case shall not be moved outside
the continental United States.

                    (b) Each Obligor shall keep accurate and complete records of
its Accounts and all payments and collections thereon and shall submit such
records to Debenture Holder on such periodic bases as Debenture Holder may
request.

                    (c) Whether or not an Event of Default has occurred, any of
Debenture Holder’s officers, employees, representatives or agents shall have the
right, at any time during normal business hours, in the name of Debenture
Holder, any designee of Debenture Holder or either Obligor, to verify the
validity, amount or any other matter relating to any Accounts of either Obligor.
The Obligors shall cooperate fully with Debenture Holder in an effort to
facilitate and promptly conclude such verification process.

                    (d) To expedite collection, subject to the terms of the
Master Subordination Agreement and the Junior Subordination Agreement, the
Obligors shall endeavor in the first instance to make collection of its Accounts
for Debenture Holder. Subject to the terms of the Master Subordination Agreement
and the Junior Subordination Agreement, Debenture Holder shall have the right at
all times after the occurrence and during the continuance of an Event of Default
to notify Account Debtors owing Accounts to either Obligor that their Accounts
have been assigned to Debenture Holder and to collect such Accounts directly in
its own name and to charge collection costs and expenses, including reasonable
attorney’s fees, to the Obligors.

                    (e) As and when determined by Debenture Holder in its sole
discretion, Debenture Holder will perform the searches described in clauses (i)
and (ii) below against the Obligors (the results of which are to be consistent
with the Obligors’ representations and warranties under this Agreement), all at
the Obligors’ expense: (i) UCC searches with the Secretary of State of the
jurisdiction of organization of the Obligors and the Secretary of State and
local filing offices of each jurisdiction where the Obligors maintain their
respective executive offices, a place of business or assets; (ii) lien searches
with the United States Patent and Trademark Office and the United States
Copyright Office;and (iii) judgment,

4

--------------------------------------------------------------------------------

federal tax lien and corporate and partnership tax lien searches, in each
jurisdiction searched under clause (i) above.

                    (f) Upon notice from Debenture Holder that the Master
Subordination Agreement and the Junior Subordination Agreement have been
terminated, each Obligor (i) shall provide prompt written notice to its current
bank to transfer all items, collections and remittances to the Concentration
Account, (ii) shall provide prompt written notice to each Account Debtor that
Debenture Holder has been granted a lien and security interest in, upon and to
all Accounts applicable to such Account Debtor and shall direct each Account
Debtor to make payments to the appropriate Lockbox Account, and each Obligor
hereby authorizes Debenture Holder, upon any failure to send such notices and
directions within fifteen calendar days after the date of this Agreement (or
fifteen calendar days after the Person becomes an Account Debtor), to send any
and all similar notices and directions to such Account Debtors, and (iii) shall
do anything further that may be lawfully required by Debenture Holder to create
and perfect Debenture Holder’s lien on any collateral and effectuate the
intentions of the Debenture Documents. Upon notice from Debenture Holder that
the Master Subordination Agreement and the Junior Subordination Agreement have
been terminated, each Obligor shall immediately deliver to Debenture Holder all
items for which Debenture Holder must receive possession to obtain a perfected
security interest and all notes, certificates, and documents of title, Chattel
Paper, warehouse receipts, Instruments, and any other similar instruments
constituting Collateral (collectively, “Control Collateral”). Until such time as
the Master Subordination Agreement has terminated, all Control Collateral shall
be held by CapitalSource for the benefit of Seller and Debenture Holder for the
purpose of perfecting Seller’s and Debenture Holder’s security interest therein.
Concurrently with the termination of the Master Subordination Agreement,
CapitalSource shall deliver all Control Collateral to Seller. After the
termination of the Master Subordination Agreement and until such time as the
Junior Subordination Agreement has terminated, all Control Collateral shall be
held by Seller for the benefit of Debenture Holder for the purpose of perfecting
Debenture Holder’s security interest therein. Concurrently with the termination
of the Junior Subordination Agreement, Seller shall deliver all Control
Collateral to Debenture Holder.

 

 

 

 

2.15 Power of Attorney

                    Debenture Holder is hereby irrevocably made, constituted and
appointed the true and lawful attorney for each Obligor (without requiring
Debenture Holder to act as such) with full power of substitution to, subject to
the terms of the Master Subordination Agreement and the Junior Subordination
Agreement, do the following: (i) endorse the name of any such Person upon any
and all checks, drafts, money orders, and other instruments for the payment of
money that are payable to such Person and constitute collections on its or their
Accounts; (ii) execute in the name of such Person any financing statements,
schedules, assignments, instruments, documents, and statements that it is or
they or are obligated to give Debenture Holder under any of the Debenture
Documents; and (iii) do such other and further acts and deeds in the name of
such Person that Debenture Holder may deem necessary or desirable to enforce any
Account or other Collateral or to perfect Debenture Holder’s security interest
or lien in any Collateral. If any such Person breaches its obligation hereunder
to direct payments of Accounts or the proceeds of any other Collateral to the
appropriate Lockbox Account, Debenture Holder, as the irrevocably made,
constituted and appointed true and lawful attorney for such Person pursuant to
this paragraph, may, by the signature or other act of any of Debenture Holder’s
officers or authorized signatories (without requiring any of them to do so),
direct, subject to the terms of the Master Subordination Agreement and the
Junior Subordination Agreement, any federal, state or private payor or fiscal
intermediary to pay proceeds of Accounts or any other Collateral to the
appropriate Lockbox Account.

5

--------------------------------------------------------------------------------

 

 

 

 

2.16 Lockbox Accounts

                    Borrower shall maintain one or more lockbox accounts
(individually and collectively, the “Lockbox Account”) with one or more banks
acceptable to Debenture Holder (each, a “Lockbox Bank”), and shall execute with
each Lockbox Bank one or more agreements acceptable to Debenture Holder
(individually and collectively, the “Lockbox Agreement”), and such other
agreements related thereto as Debenture Holder may require. Borrower shall
ensure that all collections of Borrower’s Accounts and all other cash payments
received by Borrower are paid and delivered directly from Account Debtors and
other Persons into the appropriate Lockbox Account; provided, however, that all
invoices for Borrower’s Accounts shall bear Borrower’s name as the addressee for
payments thereunder. The Lockbox Agreements shall provide that the Lockbox Banks
immediately will transfer all funds paid into the Lockbox Accounts into a
depository account or accounts maintained at a financial institution approved in
advance by Debenture Holder (the “Concentration Account”). The Concentration
Account shall be subject at all times to a deposit account control agreement in
form and substance satisfactory to Debenture Holder which perfects the Debenture
Holders security interest in the Concentration Account. Notwithstanding and
without limiting any other provision of any Debenture Document, upon the
occurrence and during the continuance of an Event of Default, Debenture Holder
shall apply, on a daily basis, all funds transferred into the Concentration
Account pursuant to the Lockbox Agreement and this Section 2.16 in such order
and manner as determined by Debenture Holder. To the extent that any Accounts
are collected by Borrower or any other cash payments received by Borrower are
not sent directly to the appropriate Lockbox Account but are received by
Borrower or any of Borrower’s Affiliates, such collections and proceeds shall be
held in trust for the benefit of Debenture Holder and immediately remitted (and
in any event within two Business Days), in the form received, to the appropriate
Lockbox Account for immediate transfer to the Concentration Account. Borrower
acknowledges and agrees that compliance with the terms of this Section 2.16 is
an essential term of this Agreement, and that, in addition to and
notwithstanding any other rights Debenture Holder may have hereunder, under any
other Debenture Document, under applicable law or at equity, upon each and every
failure by Borrower or any of Borrower’s Affiliates to comply with any such
terms Debenture Holder shall be entitled to assess the Lockbox Non-Compliance
Fee which shall operate to increase the interest rate payable with respect to
the Convertible Debentures by one percent per annum during any period of
non-compliance, whether or not a Default or an Event of Default occurs or is
declared, provided that nothing shall prevent Debenture Holder from considering
any failure to comply with the terms of this Section 2.16 to be a Default or an
Event of Default. If applicable, at any time prior to the execution of all or
any of the Lockbox Agreements and operation of all or any of the Lockbox
Accounts, Borrower and Borrower’s Affiliates shall direct all collections or
proceeds it receives on Accounts or from other Collateral to the accounts(s) and
in the manner specified by Debenture Holder in its sole discretion. The
provisions of this Section 2.16 shall not become operative until the termination
of the Master Subordination Agreement and the Junior Subordination Agreement,
and until such time, the Lockbox Accounts of Borrower shall be controlled by
CapitalSource for the purpose of perfecting Seller’s and Debenture Holder’s
security interest therein. Upon or promptly after termination of the Master
Subordination Agreement and the Junior Subordination Agreement, Borrower shall
obtain in favor of Debenture Holder an authenticated Lockbox Agreement from each
bank holding a Lockbox Account that, immediately prior to such termination, was
subject to a Lockbox Agreement in favor of Seller.

 

 

 

 

2.17 Other Mandatory Prepayments

                    In addition to and without limiting any provision of any
Debenture Document:

6

--------------------------------------------------------------------------------

                     (a) if a Change of Control occurs, on or prior to the third
Business Day following the date of such Change of Control, subject to the terms
of the Master Subordination Agreement and the Junior Subordination Agreement,
Borrower shall prepay the Obligations, in full in cash together with accrued
interest thereon to the date of prepayment and all other amounts owing to
Debenture Holder under the Debenture Documents; and

                    (b) if Borrower (i) sells any of its assets or properties
other than in the ordinary course of its business, (ii) sells or issues any
subordinated debt other than the transactions set forth on Schedule 2.17 or
(iii) receives any property damage insurance award which is not used to repair
or replace the property covered thereby or incurs any Indebtedness except for
Permitted Indebtedness, then, subject to the terms of the Master Subordination
Agreement and the Junior Subordination Agreement, it shall apply 100% of the
proceeds thereof to the prepayment of the Obligations owing to Debenture Holder
under the Debenture Documents, such payment to be applied at such time and in
such manner and order as Debenture Holder shall decide in its sole discretion.

 

 

 

 

2.18 Payments by Debenture Holder

                    Should any amount required to be paid under any Debenture
Document be unpaid, such amount may be paid by Debenture Holder, which payment
shall be added to the outstanding principal amount of the Convertible Debentures
as of the date such payment is due, and Borrower irrevocably authorizes
disbursement of any such funds to Debenture Holder by way of direct payment of
the relevant amount, interest or Obligations. No payment or prepayment of any
amount by Debenture Holder or any other Person shall entitle any Person to be
subrogated to the rights of Debenture Holder under any Debenture Document unless
and until the Obligations have been fully performed and paid irrevocably in cash
and this Agreement has been terminated. Any sums expended by Debenture Holder as
a result of Borrower’s or Guarantor’s failure to pay, perform or comply with any
Debenture Document or any of the Obligations may be added to the outstanding
principal amount of the Convertible Debentures and added to the Obligations.

 

 

III. INTENTIONALLY OMITTED

 

 

IV. CONDITIONS PRECEDENT

 

 

 

4.1 Conditions to Closing

                    The obligations of Debenture Holder to consummate the
transactions contemplated herein and in the Acquisition Agreement, are subject
to the satisfaction, in the sole judgment of Debenture Holder, of the following:

                    (a) (i) Each Obligor shall have delivered to Debenture
Holder (A) the Debenture Documents to which it is a party, each duly executed by
an authorized officer of such Obligor and the other parties thereto (including
the Stock Pledge Agreement and the Intellectual Property Security Agreement)
(B) intentionally omitted, (C) audited annual consolidated and consolidating
financial statements of Borrower for Borrower’s most recently ended fiscal year,
including notes thereto, consisting of a balance sheet at the end of such
completed fiscal year and the related statements of income, retained earnings,
cash flows and owner’s equity for such completed fiscal year, which financial
statements shall be prepared and certified without qualification by an
independent certified public accounting firm reasonably satisfactory to
Debenture Holder in accordance with GAAP consistently

7

--------------------------------------------------------------------------------

applied with prior periods, and (D) unaudited consolidated and consolidating
financial statements of Borrower consisting of a balance sheet and statements of
income, retained earnings, cash flows and owner’s equity for the period from the
beginning of the current fiscal year through the end of the most recently ended
calendar month, which financial statements shall be prepared in accordance with
GAAP consistently applied with prior periods;

                    (b) all in form and substance satisfactory to Debenture
Holder in its sole discretion, Debenture Holder shall have received (i) a report
of Uniform Commercial Code financing statement, tax and judgment lien searches
performed with respect to each Obligor in each jurisdiction determined by
Debenture Holder in its sole discretion, and such report shall show no Liens on
the Collateral (other than Permitted Liens), (ii) each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
any Debenture Document or under law or requested by Debenture Holder to be
filed, registered or recorded to create in favor of Debenture Holder, a
perfected security interest upon the Collateral that is senior in priority to
all other security interests except with respect to the security interest
granted to CapitalSource pursuant to the terms of the Credit Agreement and other
Loan Documents (as defined in the Credit Agreement) and with respect to the
security interest granted to Seller pursuant to the terms of the Security
Agreement and other Security Documents (as defined in the Security Agreement),
and (iii) evidence of each such filing, registration or recordation and of the
payment by Borrower of any necessary fee, tax or expense relating thereto;

                    (c) Debenture Holder shall have received (i) the Charter and
Good Standing Documents, all in form and substance acceptable to Debenture
Holder, (ii) a certificate of the corporate secretary or assistant secretary of
each Obligor dated the Closing Date, as to the incumbency and signature of the
Persons executing the Debenture Documents, in form and substance acceptable to
Debenture Holder, and (iii) the written legal opinion of counsel for Borrower,
in form and substance satisfactory to Debenture Holder and its counsel;

                    (d) Debenture Holder shall have received a certificate of
the chief financial officer (or, in the absence of a chief financial officer,
the chief executive officer) of Borrower, in form and substance satisfactory to
Debenture Holder (each, a “Solvency Certificate”), certifying (i) the solvency
of such Person after giving effect to the transactions contemplated by the
Debenture Documents, and (ii) as to such Person’s financial resources and
ability to meet its obligations and liabilities as they become due, to the
effect that as of the Closing Date and after giving effect to such transactions
contemplated herein and in the Acquisition Agreement: (A) the assets of such
Person, at a Fair Valuation, exceed the total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person, and (B) no
unreasonably small capital base with which to engage in its anticipated business
exists with respect to such Person;

                     (e) Debenture Holder shall have completed examinations, the
results of which shall be satisfactory in form and substance to Debenture
Holder, of the Collateral, the financial statements and the books, records,
business, obligations, financial condition and operational state of each
Obligor, and each such Person shall have demonstrated to Debenture Holder’s
satisfaction that (i) its operations comply, in all respects deemed material by
Debenture Holder, in its sole judgment, with all applicable federal, state,
foreign and local laws, statutes and regulations, (ii) its operations are not
the subject of any governmental investigation, evaluation or any remedial action
which could result in any expenditure or liability deemed material by Debenture
Holder, in its sole judgment, and (iii) it has no liability (whether contingent
or otherwise) that is deemed material by Debenture Holder, in its sole judgment;

                    (f) Debenture Holder shall have received all fees, charges
and expenses payable to Debenture Holder on or prior to the Closing Date
pursuant to the Debenture Documents;

8

--------------------------------------------------------------------------------

                    (g) all in form and substance satisfactory to Debenture
Holder in its sole discretion, Debenture Holder shall have received such
consents, approvals and agreements, including, without limitation, any
applicable Landlord Waivers and Consents with respect to any and all leases set
forth on Schedule 5.4, from such third parties as Debenture Holder and its
counsel shall determine are necessary or desirable with respect to (i) the
Debenture Documents and/or the transactions contemplated thereby, and/or
(ii) claims against either Obligor or the Collateral;

                    (h) Each Obligor shall be in compliance with Section 6.5,
and Debenture Holder shall have received copies of all insurance policies or
binders, original certificates of all insurance policies of the Obligors
confirming that they are in effect and that the premiums due and owing with
respect thereto have been paid in full and endorsements of such policies issued
by the applicable Insurers and in each case naming Debenture Holder as loss
payee or additional insured, as appropriate;

                    (i) all corporate and other proceedings, documents,
instruments and other legal matters in connection with the transactions
contemplated by the Debenture Documents (including, but not limited to, those
relating to corporate and capital structures of each Obligor) shall be
satisfactory to Debenture Holder;

                    (j) Debenture Holder shall have received, in form and
substance satisfactory to Debenture Holder, (i) evidence of the repayment in
full and termination of all current indebtedness and obligations being paid off
at Closing and all related documents, agreements and instruments and of all
Liens, security interests and Uniform Commercial Code financing statements
relating thereto, and (ii) release and termination of any and all Liens,
security interest and/or Uniform Commercial Code financing statements in, on,
against or with respect to any of the Collateral (other than Permitted Liens);

                    (k) Debenture Holder shall have received a fully executed
copy of the Credit Agreement (including all schedules, annexes, appendices and
other attachments thereto).

                    (l) Guarantor shall have received a minimum equity infusion
of $1,500,000 in a form, and under terms and conditions, acceptable to Debenture
Holder in its sole discretion;

                    (m) Debenture Holder shall have received such other
documents, certificates, information or legal opinions as Debenture Holder may
reasonably request, all in form and substance reasonably satisfactory to
Debenture Holder;

                    (n) Guarantor shall have issued the Convertible Debentures
in favor of the Debenture Holder on terms and conditions acceptable to the
Debenture Holder in its sole discretion;

                    (o) the Obligors shall have issued subordinated promissory
notes in favor of the Debenture Holder in the amounts of $5,000,000 and
$1,000,000, respectively, on terms and conditions acceptable to the Debenture
Holder in its sole discretion;

                    (p) Borrower shall have issued to Seller Series B preferred
stock having an aggregate value equal to $1,500,000, plus the additional Series
B preferred stock issued to Seller with respect to the Working Capital
Adjustment under the Acquisition Agreement;

                    (q) each of the representations and warranties made by each
Obligor in or pursuant to this Agreement shall be accurate, and no Default or
Event of Default shall have occurred or be continuing or would exist after
giving effect to the transactions contemplated herein and in the Acquisition
Agreement;

9

--------------------------------------------------------------------------------

                    (r) except as disclosed in the historical financial
statements, there shall be no liabilities or obligations with respect to either
Obligor of any nature whatsoever which, either individually or in the aggregate,
would reasonably be likely to have a Material Adverse Effect; and

                    (s) Debenture Holder shall have received duly executed
signature pages from all other parties to the Junior Subordination Agreement and
the Prepayment Letter Agreement.

                    (t) Debenture Holder shall have received a copy of an order
entered in the bankruptcy case for InterBank Funding Corp. (Case No.
02-41590-brl in the Southern District of New York) approving the revised terms
of the Acquisition Agreement and otherwise in form and detail satisfactory to
Debenture Holder (the “Sale Order”); and

                    (u) No appeal of the Sale Order or stay of the transactions
covered by the Sale Order shall have occurred prior to the Closing.

V. REPRESENTATIONS AND WARRANTIES

                    Each Obligor, jointly and severally, represents and warrants
as of the date hereof, the Closing Date, as follows:

          5.1 Organization and Authority

          Each Obligor is a corporation duly organized, validly existing and in
good standing under the laws of its state of formation. Each Obligor (i) has all
requisite corporate or entity power and authority to own its properties and
assets and to carry on its business as now being conducted and as contemplated
in the Debenture Documents, (ii) is duly qualified to do business in every
jurisdiction in which failure so to qualify would reasonably be likely to have a
Material Adverse Effect, and (iii) has all requisite power and authority (A) to
execute, deliver and perform the Debenture Documents to which it is a party,
(B) to borrow hereunder, (C) to consummate the transactions contemplated under
the Debenture Documents, and (D) to grant the Liens with regard to the
Collateral pursuant to the Security Documents to which it is a party. No Obligor
is an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, or is controlled by such an
“investment company.”

          5.2 Debenture Documents

                    The execution, delivery and performance by each Obligor of
the Debenture Documents to which it is a party, and the consummation of the
transactions contemplated thereby, (i) have been duly authorized by all
requisite action of each such Person and have been duly executed and delivered
by or on behalf of each such Person; (ii) do not violate any provisions of
(A) applicable law, statute, rule, regulation, ordinance or tariff, (B) any
order of any Governmental Authority binding on any such Person or any of their
respective properties, or (C) the certificate of incorporation or bylaws (or any
other equivalent governing agreement or document) of any such Person, or any
agreement between any such Person and its respective stockholders, members,
partners or equity owners or among any such stockholders, members, partners or
equity owners; (iii) except as set forth in Schedule 5.2, are not in conflict
with, and do not result in a breach or default of or constitute an event of
default, or an event, fact, condition or circumstance which, with notice or
passage of time, or both, would constitute or result in a conflict, breach,
default or event of default under, any indenture, agreement or other instrument
to which any such Person is a party, or by which the properties or assets of
such Person are bound; (iv) except as set forth therein, will not result in the
creation or imposition of any Lien of any nature upon any of the

10

--------------------------------------------------------------------------------

properties or assets of any such Person, and (v) except as set forth on Schedule
5.2, do not require the consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority or any other
Person. When executed and delivered, each of the Debenture Documents to which
each Obligor is a party will constitute the legal, valid and binding obligation
of each Obligor, enforceable against each Obligor in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies (whether in a proceeding at law or
in equity).

          5.3 Subsidiaries, Capitalization and Ownership Interests

                    Except as listed on Schedule 5.3, each Obligor has no
Subsidiaries. Schedule 5.3 states the authorized and issued capitalization of
each Obligor, the number and class of equity securities and/or ownership, voting
or partnership interests issued and outstanding of each Obligor and the record
and beneficial owners thereof (including options, warrants and other rights to
acquire any of the foregoing). The ownership or partnership interests of each
Obligor that is a limited partnership or a limited liability company are not
certificated, the documents relating to such interests do not expressly state
that the interests are governed by Article 8 of the Uniform Commercial Code, and
the interests are not held in a securities account. The outstanding equity
securities and/or ownership, voting or partnership interests of each Obligor
have been duly authorized and validly issued and are fully paid and
nonassessable, and each Person listed on Schedule 5.3 owns beneficially and of
record all the equity securities and/or ownership, voting or partnership
interests it is listed as owning free and clear of any Liens other than Liens
created by the Security Documents. Schedule 5.3 also lists the directors,
members, managers and/or partners of each Obligor. Except as listed on Schedule
5.3, no Obligor owns an interest in, participate in or engage in any joint
venture, partnership or similar arrangements with any Person.

          5.4 Properties

                    Each Obligor (i) is the sole owner and has good, valid and
marketable title to, or a valid leasehold interest in, all of its properties and
assets, including the Collateral, whether personal or real, subject to no
transfer restrictions or Liens of any kind except for Permitted Liens, and
(ii) is in compliance in all material respects with each lease to which it is a
party or otherwise bound. Schedule 5.4 lists all real properties (and their
locations) owned or leased by or to, and all other assets or property that are
leased or licensed by, each Obligor and all leases (including leases of leased
real property) covering or with respect to such properties and assets all
warehouses, fulfillment houses or other locations at which any of such Obligor’s
Inventory is located. Each Obligor enjoys peaceful and undisturbed possession
under all such leases and such leases are all the leases necessary for the
operation of such properties and assets, are valid and subsisting and are in
full force and effect.

          5.5 Other Agreements

                    No Obligor is (i) a party to any judgment, order or decree
or any agreement, document or instrument, or subject to any restriction, which
would affect its ability to execute and deliver, or perform under, any Debenture
Document or to pay the Obligations, (ii) in default in the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any agreement, document or instrument to which it is a party or to which any of
its properties or assets are subject, which default, if not remedied within any
applicable grace or cure period would reasonably be likely to have a Material
Adverse Effect, nor is there any event, fact, condition or circumstance which,
with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, any of the

11

--------------------------------------------------------------------------------

foregoing which, if not remedied within any applicable grace or cure period
would reasonably be likely to have a Material Adverse Effect; or (iii) a party
or subject to any agreement, document or instrument with respect to, or
obligation to pay any, management or service fee with respect to, the ownership,
operation, leasing or performance of any of its business or any facility, nor is
there any manager with respect to any such facility.

          5.6 Litigation

                    There is no action, suit, proceeding or investigation
pending or, to their knowledge, threatened against either Obligor that (i)
questions or could prevent the validity of any of the Debenture Documents or the
right of either Obligor to enter into any Debenture Document or to consummate
the transactions contemplated thereby, (ii) would reasonably be likely to be or
have, either individually or in the aggregate, any Material Adverse Change or
Material Adverse Effect, or (iii) would reasonably be likely to result in any
Change of Control or other change in the current ownership, control or
management of either Obligor. Neither Obligor is aware that there is any basis
for the foregoing. Neither Obligor is a party or subject to any order, writ,
injunction, judgment or decree of any Governmental Authority. There is no
action, suit, proceeding or investigation initiated by either Obligor currently
pending. Neither Obligor has an existing accrued and/or unpaid Indebtedness to
any Governmental Authority or any other governmental payor.

          5.7 Hazardous Materials

                    Each Obligor is in compliance in all material respects with
all applicable Environmental Laws. Neither Obligor has been notified of any
action, suit, proceeding or investigation (i) relating in any way to compliance
by or liability of such Obligor under any Environmental Laws, (ii) which
otherwise deals with any Hazardous Substance or any Environmental Law, or (iii)
which seeks to suspend, revoke or terminate any license, permit or approval
necessary for the generation, handling, storage, treatment or disposal of any
Hazardous Substance.

          5.8 Potential Tax Liability; Tax Returns; Governmental Reports

                    (a) Except as disclosed in Schedule 5.8, neither Obligor (i)
has received any oral or written communication from the Internal Revenue Service
with respect to any investigation or assessment relating to such Obligor
directly, or relating to any consolidated tax return which was filed on behalf
of such Obligor, (ii) is not aware of any year which remains open pending tax
examination or audit by the IRS, and (iii) is not aware of any information that
could give rise to an IRS tax liability or assessment.

                    (b) Except as disclosed in Schedule 5.8, each Obligor (i)
has filed all federal, state, foreign (if applicable) and local tax returns and
other reports which are required by law to be filed by such Obligor, (ii) has
paid all taxes, assessments, fees and other governmental charges, including,
without limitation, payroll and other employment related taxes, in each case
that are due and payable, except only for items that such Obligor is currently
contesting in good faith with adequate reserves under GAAP, which contested
items are described on Schedule 5.8.

          5.9 Financial Statements and Reports

                    All financial statements and financial information relating
to each Obligor that have been or may hereafter be delivered to Debenture Holder
by such Obligor are accurate and complete and have

12

--------------------------------------------------------------------------------

been prepared in accordance with GAAP consistently applied with prior periods.
Neither Obligor has any material obligations or liabilities of any kind not
disclosed in such financial information or statements, and since the date of the
most recent financial statements submitted to Debenture Holder, there has not
occurred any Material Adverse Change, Material Adverse Effect to such Obligor’s
knowledge, any other event or condition that would reasonably be likely to have
a Material Adverse Effect.

          5.10 Compliance with Law

                    To the best of each Obligor’s knowledge after making all due
inquiry, each Obligor (i) is in compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
such Obligor’s and/or such Obligor’s business, assets or operations, including,
without limitation, ERISA, and (ii) is not in violation of any order of any
Governmental Authority or other board or tribunal, except where noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect.
There is no event, fact, condition or circumstance which, with notice or passage
of time, or both, would constitute or result in any noncompliance with, or any
violation of, any of the foregoing, in each case except where noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect.
Neither Obligor has received any notice that such Obligor is not in compliance
in any respect with any of the requirements of any of the foregoing. Neither
Obligor has (a) engaged in any Prohibited Transactions as defined in Section 406
of ERISA and Section 4975 of the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder, (b) failed to meet any
applicable minimum funding requirements under Section 302 of ERISA in respect of
its plans and no funding requirements have been postponed or delayed,
(c) knowledge of any amounts due but unpaid to the Pension Benefit Guaranty
Corporation, or of any event or occurrence which would cause the Pension Benefit
Guaranty Corporation to institute proceedings under Title IV of ERISA to
terminate any of the employee benefit plans, (d) fiduciary responsibility under
ERISA for investments with respect to any plan existing for the benefit of
Persons other than its employees or former employees, or (e) withdrawn,
completely or partially, from any multi-employer pension plans so as to incur
liability under the MultiEmployer Pension Plan Amendments of 1980. With respect
to each Obligor, there exists no event described in Section 4043 of ERISA,
excluding Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the thirty
(30) day notice period contained in 12 C.F.R. § 2615.3 has not been waived.

          5.11 Intellectual Property

                    Except as set forth on Schedule 5.11, the Obligors do not
own, license or utilize, and are not a party to, any patents, patent
applications, trademark registrations, trademark applications, registered
copyrights, copyright applications, trade names, or any material licenses of any
registered patents, trademarks or copyrights (collectively, the “Intellectual
Property”). Each Obligor shall update Schedule 5.11 within 20 days after the end
of any month in which such Obligor acquires rights in new Intellectual Property.
All of the Intellectual Property is in full force and effect and not in known
conflict with the rights of others.

          5.12 Licenses and Permits; Labor

                    Each Obligor is in compliance, in all material respects and
where non-compliance would not have a Material Adverse Effect on its business,
with and has all Permits necessary or required by applicable law or Governmental
Authority for the operation of its businesses. All of the foregoing are in full
force and effect and not in known conflict with the rights of others. Neither
Obligor is (i)  in breach of or default under the provisions of any of the
foregoing, nor is there any event, fact, condition or

13

--------------------------------------------------------------------------------

circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, default or event of default under, any of the
foregoing which, if not remedied within any applicable grace or cure period
would reasonably be likely to have a Material Adverse Effect, (ii) a party to or
subject to any agreement, instrument or restriction that is so unusual or
burdensome that it might have a Material Adverse Effect, and/or (iii) involved
in any labor dispute, strike, walkout or union organization which would
reasonably be likely to have a Material Adverse Effect.

          5.13 No Default

                    There does not exist any Default or Event of Default or any
event, fact, condition or circumstance which, with the giving of notice or
passage of time or both, would constitute or result in a Default or Event of
Default.

          5.14 Disclosure

                    No Debenture Document nor any other agreement, document,
certificate, or statement furnished to Debenture Holder by or on behalf of the
Obligors in connection with the transactions contemplated by the Debenture
Documents, nor any representation or warranty made by either Obligor in any
Debenture Document, contains any untrue statement of material fact or omits to
state any fact necessary to make the statements therein not materially
misleading. There is no fact known to either Obligor which has not been
disclosed to Debenture Holder in writing which would reasonably be likely to
have a Material Adverse Effect.

          5.15 Existing Indebtedness; Investments, Guarantees and Certain
Contracts

                    Except as contemplated by the Debenture Documents or as
otherwise set forth on Schedule 5.15A, neither Obligor (i) has any outstanding
Indebtedness, (ii) is subject or party to any mortgage, note, indenture,
indemnity or guarantee of, with respect to or evidencing any Indebtedness of any
other Person, or (iii) owns or holds any equity or long-term debt investments
in, or has any outstanding advances to or any outstanding guarantees for the
obligations of, or any outstanding borrowings from, any Person. Each Obligor has
performed all material obligations required to be performed by such Obligor
pursuant to or in connection with any items listed on Schedule 5.15A and there
has occurred no breach, default or event of default under any document
evidencing any such items or any fact, circumstance, condition or event which,
with the giving of notice or passage of time or both, would constitute or result
in a breach, default or event of default thereunder. Schedule 5.15B sets forth
all Indebtedness with a maturity date during the term of this Agreement, and
identifies such maturity date.

          5.16 Other Agreements

                    Except as set forth on Schedule 5.16, (i) there are no
existing or proposed agreements, arrangements, understandings or transactions
between either Obligor and any of either Obligor’s officers, members, managers,
directors, stockholders, partners, other interest holders, employees or
Affiliates or any members of their respective immediate families, and (ii) none
of the foregoing Persons are directly or indirectly, indebted to or have any
direct or indirect ownership, partnership or voting interest in, to each
Obligor’s knowledge, any Affiliate of either Obligor or any Person that competes
with either Obligor (except that any such Persons may own stock in (but not
exceeding two (2%) percent of the outstanding capital stock of) any publicly
traded company that may compete with either Obligor.

14

--------------------------------------------------------------------------------

          5.17 Insurance

                    Each Obligor has in full force and effect such insurance
policies as are customary in its industry and as may be required pursuant to
Section 6.5 hereof. All such insurance policies are listed and described on
Schedule 5.17.

          5.18 Names; Location of Offices, Records and Collateral

                    During the preceding five years, neither Obligor has
conducted business under or used any name (whether corporate, partnership or
assumed) other than as shown on Schedule 5.18A. Each Obligor is the sole owner
of all of its names listed on Schedule 5.18A, and any and all business done and
invoices issued in such names are such Obligor’s sales, business and invoices.
Each trade name of each Obligor represents a division or trading style of such
Obligor. Each Obligor maintains its places of business and chief executive
offices only at the locations set forth on Schedule 5.18B, and all Accounts of
the Obligors arise, originate and are located, and all of the Collateral,
including Inventory and all books and records in connection therewith or in any
way relating thereto or evidencing the Collateral are located and shall only be
located, in and at such locations. All of the Collateral is located only in the
continental United States.

          5.19 Intentionally Omitted

          5.20 Intentionally Omitted

          5.21 Survival

                     Each Obligor makes the representations and warranties
contained herein with the knowledge and intention that Debenture Holder is
relying and will rely thereon. All such representations and warranties will
survive the execution and delivery of this Agreement until all Obligations have
been indefeasibly paid in full and this Agreement has been terminated.

VI. AFFIRMATIVE COVENANTS

                    Each Obligor, jointly and severally, covenants and agrees
that, until full performance and satisfaction, and indefeasible payment in full
in cash, of all the Obligations and termination of this Agreement:

          6.1 Financial Statements, Financial Reports and Other Information

                    (a) Financial Reports. Obligors shall furnish to Debenture
Holder (i) upon filing thereof with the Securities and Exchange Commission
(provided such filing is within the time prescribed in the securities laws and
regulations) and in any event within 115 calendar days after the end of each
fiscal year of the Obligors, audited annual consolidated and consolidating
financial statements of Obligors, including the notes thereto, consisting of a
consolidated and consolidating balance sheet at the end of such completed fiscal
year and the related consolidated and consolidating statements of income,
retained earnings, cash flows and owners’ equity for such completed fiscal year,
which financial statements shall be prepared and certified without qualification
as to scope by an independent certified public accounting firm satisfactory to
Debenture Holder and accompanied by related management letters,

15

--------------------------------------------------------------------------------

if available, and (ii) as soon as available and in any event within thirty
calendar days after the end of each calendar month, unaudited consolidated and
consolidating financial statements of Obligors consisting of a balance sheet and
statements of income, retained earnings, cash flows and owners’ equity as of the
end of the immediately preceding calendar month. All such financial statements
shall be prepared in accordance with GAAP consistently applied with prior
periods. With each such financial statement, Obligors shall also deliver a
certificate of its chief financial officer in substantially the form of Exhibit
B hereto (a “Compliance Certificate”) stating that (A) such person has reviewed
the relevant terms of the Debenture Documents and the condition of Obligors, (B)
no Default or Event of Default has occurred or is continuing, or, if any of the
foregoing has occurred or is continuing, specifying the nature and status and
period of existence thereof and the steps taken or proposed to be taken with
respect thereto, and (C) Borrower is in compliance with all financial covenants
attached as Annex I hereto. Such certificate shall be accompanied by the
calculations necessary to show compliance with the financial covenants in a form
satisfactory to Debenture Holder.

                    (b) Other Materials. Obligors shall furnish to Debenture
Holder as soon as available, and in any event: (i) within fifteen calendar days
after the filing thereof with the Securities and Exchange Commission, copies of
such financial statements (other than those required to be delivered pursuant to
Section 6.1(a)) prepared by, for or on behalf of Obligors and any other notes,
reports and other materials related thereto, including, without limitation, any
pro forma financial statements, which Obligors file with the Securities and
Exchange Commission, (ii) concurrently with the distribution thereof to the
Obligors’ stockholders, any reports, returns, information, notices and other
materials that Obligors shall send to its stockholders, members, partners or
other equity owners at any time, and (iii) copies of material licenses and
permits required by any applicable federal, state, foreign or local law, statute
ordinance or regulation or Governmental Authority for the operation of its
business, where the failure to obtain such license or permit would have a
Material Adverse Effect on the Borrower’s business, (iv) within twenty calendar
days after the end of each calendar month for such month, (1) a sales and
collection report and accounts receivable and accounts payable aging schedule,
including a report of sales, credits issued and collections received, all such
reports showing a reconciliation to the amounts reported in the monthly
financial statements, and (2) evidence satisfactory to Debenture Holder that all
amounts owing to all warehouses as of the end of such month have been paid in
full, (v) promptly upon receipt thereof, copies of any reports submitted to
Obligors by their independent accountants in connection with any interim audit
of the books of such Person or any of its Affiliates and copies of each
management control letter provided by such independent accountants, and (vi)
within ten calendar days of any request thereof, such additional information,
documents, statements, reports and other materials as Lender may reasonably
request from a credit or security perspective or otherwise from time to time.

                    (c) Notices. Each Obligor shall promptly, and in any event
within ten Business Days after such Obligor or any authorized officer of such
Obligor obtains knowledge thereof, notify Debenture Holder in writing of (i) any
pending or threatened litigation, suit, investigation, arbitration, dispute
resolution proceeding or administrative proceeding brought or initiated by
either Obligor or otherwise affecting or involving or relating to either Obligor
or any of its property or assets to the extent (A) the amount in controversy
exceeds $80,000, or (B) to the extent any of the foregoing seeks injunctive or
declarative relief, (ii) any Default or Event of Default, which notice shall
specify the nature and status thereof, the period of existence thereof and what
action is proposed to be taken with respect thereto, (iii) any other
development, event, fact, circumstance or condition that would reasonably be
likely to have a Material Adverse Effect, in each case describing the nature and
status thereof and the action proposed to be taken with respect thereto,
(iv) any notice received by either Obligor from any payor of a claim, suit or
other action such payor has, claims or has filed against either Obligor, (v) any
matter(s) affecting the value, enforceability or collectability of any of the
Collateral, including, without limitation, claims or disputes in the amount of
$80,000 or more, singly or in the aggregate, in existence at any one

16

--------------------------------------------------------------------------------

time, (vi) any notice given by either Obligor to any other lender of such
Obligor, which notice to Debenture Holder shall be accompanied by a copy of the
applicable notice given to the other lender, (vii) receipt of any notice or
request from any Governmental Authority or governmental payor regarding any
liability or claim of liability, (viii) receipt of any notice by either Obligor
regarding termination of any manager of any facility owned, operated or leased
by such Obligor, (ix) any Account becoming evidenced or secured by an Instrument
or Chattel Paper, and/or (x) receipt of any notice from any Account Debtor under
a material contract notifying such Obligor of a material breach under or
termination of such contract.

                    (d) Consents. The Obligors shall obtain and deliver from
time to time all required consents, approvals and agreements from such third
parties as Debenture Holder shall determine are necessary or desirable in its
sole discretion, each of which must be satisfactory to Debenture Holder in its
sole discretion, with respect to (i) the Debenture Documents and the
transactions contemplated thereby, (ii) claims against the Obligors or the
Collateral, and/or (iii) any agreements, consents, documents or instruments to
which either Obligor is a party or by which any properties or assets of the
Obligors or any of the Collateral is or are bound or subject, including, without
limitation, Landlord Waivers and Consents with respect to leases.

                    (e) Operating Budget. Borrower shall furnish to Debenture
Holder on or prior to the Closing Date and for each fiscal year of Borrower
thereafter not less than fifteen calendar days prior to the commencement of such
fiscal year, consolidated and consolidating month by month projected operating
budgets, annual projections, profit and loss statements, balance sheets and cash
flow reports of and for Borrower for such upcoming fiscal year (including an
income statement for each month and a balance sheet as at the end of the last
month in each fiscal quarter), in each case prepared in accordance with GAAP
consistently applied with prior periods.

          6.2 Payment of Obligations

                    Borrower shall make full and timely indefeasible payment in
cash of all Obligations.

          6.3 Conduct of Business and Maintenance of Existence and Assets

                    Each Obligor shall (i) conduct its business in accordance
with good business practices customary to the industry, (ii) engage principally
in the same or similar lines of business substantially as heretofore conducted,
(iii) collect its Accounts in the ordinary course of business, (iv) maintain all
of its material properties, assets and equipment used or useful in its business
in good repair, working order and condition (normal wear and tear excepted and
except as may be disposed of in the ordinary course of business and in
accordance with the terms of the Debenture Documents and otherwise as determined
by such Obligor using commercially reasonable business judgment), (v) from time
to time to make all necessary or desirable repairs, renewals and replacements
thereof, as determined by such Obligor using commercially reasonable business
judgment, (vi) maintain and keep in full force and effect its existence and all
material Permits and qualifications to do business and good standing in each
jurisdiction in which the ownership or lease of property or the nature of its
business makes such Permits or qualification necessary and in which failure to
maintain such Permits or qualification could reasonably be likely to have a
Material Adverse Effect; and (vii) remain in good standing and maintain
operations in all jurisdictions in which currently located.

          6.4 Compliance with Legal and Other Obligations

17

--------------------------------------------------------------------------------

                    Each Obligor shall (i) comply with all laws, statutes,
rules, regulations, ordinances and tariffs of all Governmental Authorities
applicable to it or its business, assets or operations; (ii) pay all taxes,
assessments, fees, governmental charges, claims for labor, supplies, rent and
all other obligations or liabilities of any kind, except liabilities being
contested in good faith and against which adequate reserves have been
established in accordance with GAAP, (iii) perform in accordance with its terms
each contract, agreement or other arrangement to which it is a party or by which
it or any of the Collateral is bound, except where the failure to comply, pay or
perform could not reasonably be expected to have a Material Adverse Effect, and
(iv) maintain and comply with all Permits necessary to conduct its business and
comply with any new or additional requirements that may be imposed on it or its
business.

          6.5 Insurance

                    Each Obligor shall (i) keep all of its insurable properties
and assets including, without limitation, Inventory that is in transit (whether
by vessel, air or land) adequately insured in all material respects against
losses, damages and hazards as are customarily insured against by businesses
engaging in similar activities or owning similar assets or properties and at
least the minimum amount required by applicable law, including, without
limitation, professional liability insurance, as applicable; and maintain
general public liability insurance at all times against liability on account of
damage to persons and property having such limits, deductibles, exclusions and
co-insurance and other provisions as are customary for a business engaged in
activities similar to those of such Obligor; and (ii) maintain insurance under
all applicable workers’ compensation laws; all of the foregoing insurance
policies to (A) be satisfactory in form and substance to Debenture Holder, (B)
name Debenture Holder as loss payee and additional insured thereunder, and (C)
expressly provide that they cannot be altered, amended, modified or canceled
without forty-five  Business Days prior written notice to Debenture Holder and
that they inure to the benefit of Debenture Holder notwithstanding any action or
omission or negligence of or by such Obligor or any insured thereunder.

          6.6 True Books

                    Each Obligor shall (i) keep true, complete and accurate
books of record and account in accordance with commercially reasonable business
practices in which true and correct entries are made of all of its and their
dealings and transactions in all material respects; and (ii) set up and maintain
on its books such reserves as may be required by GAAP with respect to doubtful
accounts and all taxes, assessments, charges, levies and claims and with respect
to its business, and include such reserves in its quarterly as well as year end
financial statements.

          6.7 Inspections; Periodic Audits and Reappraisals

                    Each Obligor shall permit the representatives of Debenture
Holder, at the expense of the Obligors, from time to time during normal business
hours upon reasonable notice, to (i) visit and inspect any of its offices or
properties or any other place where Collateral is located to inspect the
Collateral and/or to examine or audit all of its books of account, records,
reports and other papers, (ii) make copies and extracts therefrom, and (iii)
discuss its business, operations, prospects, properties, assets, liabilities,
condition and/or Accounts and Inventory with its officers and independent public
accountants (and by this provision such officers and accountants are authorized
to discuss the foregoing). Debenture Holder is also authorized from time to time
to conduct or obtain audits and to obtain updated appraisals of Inventory and
intellectual property by appraisers acceptable to the Debenture Holder in its
discretion. Other than during the occurrence and continuance of a Default or an
Event of Default, not more than four such inspections, audits or appraisals
related to any 12-month period shall be at the expense of the

18

--------------------------------------------------------------------------------

Obligors. Debenture Holder may increase the frequency of inspections or audits
that are at the Obligors’ expense during the occurrence and continuance of a
Default or an Event of Default.

          6.8 Further Assurances; Post Closing

                    At Obligors’ cost and expense, each Obligor shall (i) take
such further actions, obtain such consents and approvals and duly execute and
deliver such further agreements, assignments, instructions or documents as
Debenture Holder may request with respect to the purposes, terms and conditions
of the Debenture Documents and the consummation of the transactions contemplated
thereby, and (ii) without limiting and notwithstanding any other provision of
any Debenture Document, execute and deliver, or cause to be executed and
delivered, such agreements and documents, and take or cause to be taken such
actions, and otherwise perform, observe and comply with such obligations, as are
set forth on Schedule 6.8.

          6.9 Payment of Indebtedness

                    Except as otherwise prescribed in the Debenture Documents,
the Obligors shall pay, discharge or otherwise satisfy at or before maturity
(subject to applicable grace periods and, in the case of trade payables, to
ordinary course payment practices) all of their material obligations and
liabilities, except when the amount or validity thereof is being contested in
good faith by appropriate proceedings and such reserves as Debenture Holder may
deem proper and necessary in its sole discretion shall have been made, but in no
event shall such reserve exceed the amount of the obligations or liabilities so
contested.

          6.10 Lien Searches

                    If Liens other than Permitted Liens exist, Obligors
immediately shall take, execute and deliver all actions, documents and
instruments necessary to release and terminate such Liens.

          6.11 Intentionally Omitted

          6.12 Collateral Documents; Security Interest in Collateral

                    The Obligors shall (i) execute, obtain, deliver, file,
register and/or record any and all financing statements, continuation
statements, stock powers, instruments and other documents, or cause the
execution, filing, registration, recording or delivery of any and all of the
foregoing, that are necessary or required under law or otherwise or reasonably
requested by Debenture Holder to be executed, filed, registered, obtained,
delivered or recorded to create, maintain, perfect, preserve, validate or
otherwise protect the pledge of the Collateral to Debenture Holder and Debenture
Holder’s perfected Lien on the Collateral that is senior in priority to all
other security interests except with respect to the security interest granted to
CapitalSource pursuant to the terms of the Credit Agreement and other Loan
Documents (as defined in the Credit Agreement) and with respect to the security
interest granted to Seller pursuant to the terms of the Security Agreement and
other Security Documents (as defined in the Security Agreement) (and each
Obligor irrevocably grants Debenture Holder the right, at Debenture Holder’s
option, to file any or all of the foregoing), (ii) immediately upon learning
thereof, report to Debenture Holder any reclamation, return or repossession of
goods in excess of $40,000 (individually or in the aggregate), and (iii) defend
the Collateral and Debenture Holder’s perfected Lien thereon against all claims
and demands of all Persons at any time claiming the same or any interest therein
adverse to

19

--------------------------------------------------------------------------------

Debenture Holder, and pay all reasonable costs and expenses (including, without
limitation, in-house documentation and diligence fees and legal expenses and
reasonable attorneys’ fees and expenses) in connection with such defense, which
may at Debenture Holder’s discretion be added to the Obligations.

          6.13 Intentionally Omitted

          6.14 Taxes and Other Charges

                    (a) All payments and reimbursements to Debenture Holder made
under any Debenture Document shall be free and clear of and without deduction
for all taxes, levies, imposts, deductions, assessments, charges or
withholdings, and all liabilities with respect thereto of any nature whatsoever,
excluding taxes to the extent imposed on Debenture Holder’s net income. If the
Obligors shall be required by law to deduct any such amounts from or in respect
of any sum payable under any Debenture Document to Debenture Holder, then the
sum payable to Debenture Holder shall be increased as may be necessary so that,
after making all required deductions, Debenture Holder receives an amount equal
to the sum it would have received had no such deductions been made.
Notwithstanding any other provision of any Debenture Document, if at any time
after the Closing (i) any change in any existing law, regulation, treaty or
directive or in the interpretation or application thereof, (ii) any new law,
regulation, treaty or directive enacted or any interpretation or application
thereof, or (iii) compliance by Debenture Holder with any request or directive
(whether or not having the force of law) from any Governmental Authority: (A)
subjects Debenture Holder to any tax, levy, impost, deduction, assessment,
charge or withholding of any kind whatsoever with respect to any Debenture
Document, or changes the basis of taxation of payments to Debenture Holder of
any amount payable thereunder (except for net income taxes, or franchise taxes
imposed in lieu of net income taxes, imposed generally by federal, state or
local taxing authorities with respect to interest or commitment fees or other
fees payable hereunder or changes in the rate of tax on the overall net income
of Debenture Holder), or (B) imposes on Debenture Holder any other condition or
increased cost in connection with the transactions contemplated thereby or
participations therein, then, in any such case, the Obligors shall promptly pay
to Debenture Holder any additional amounts necessary to compensate Debenture
Holder, on an after-tax basis, for such additional cost or reduced amount as
determined by Debenture Holder. If Debenture Holder becomes entitled to claim
any additional amounts pursuant to this Section 6.14 it shall promptly notify
the Obligors of the event by reason of which Debenture Holder has become so
entitled, and each such notice of additional amounts payable pursuant to this
Section 6.14 submitted by Debenture Holder to the Obligors shall, absent
manifest error, be final, conclusive and binding for all purposes.

                    (b) The Obligors shall promptly, and in any event within ten
Business Days after either Obligor or any authorized officer of either Obligor
obtains knowledge thereof, notify Debenture Holder in writing of any oral or
written communication from the Internal Revenue Service or otherwise with
respect to any (i) tax investigations, relating to either Obligor directly, or
relating to any consolidated tax return which was filed on behalf of either
Obligor, (ii) notices of tax assessment or possible tax assessment, (iii) years
that are designated open pending tax examination or audit, and (iv) information
that could give rise to an IRS tax liability or assessment.

          6.15 Payroll Taxes

                    Without limiting or being limited by any other provision of
any Debenture Document, each Obligor at all times shall retain and use a Person
acceptable to Debenture Holder to process, manage and pay its payroll taxes and
shall cause to be delivered to Debenture Holder within fifteen calendar days

20

--------------------------------------------------------------------------------

after the end of each calendar month a report of its payroll taxes for the
immediately preceding calendar month and evidence of payment thereof.

          6.16 Inventory Covenants

                    With respect to the Inventory, Borrower: (a) shall at all
times maintain inventory records reasonably satisfactory to Debenture Holder,
keeping correct and accurate records itemizing and describing the kind, type,
quality and quantity of Inventory, Borrower’s cost therefore and daily
withdrawals therefrom and additions thereto; (b) shall not remove any Inventory
from the locations set forth or permitted herein, without the prior written
consent of Debenture Holder, which consent shall not be unreasonably denied or
delayed, except for sales of Inventory in the ordinary course of Borrower’s
business and except to move Inventory directly from one location set forth or
permitted herein to another such location; (c) shall produce, use store, ship
and maintain the Inventory with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with
applicable laws (including the requirements of the Federal Fair Labor Standards
Act of 1938, as amended and all rules, regulations and orders related thereto);
(d) assumes all responsibility and liability arising from or relating to the
production, use, sale or other disposition of the Inventory; (e) shall not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate Borrower to repurchase such Inventory; (f)
shall keep the Inventory in good and marketable condition; and (g) shall not,
without prior written notice to Debenture Holder, acquire or accept any
Inventory on consignment or approval.

VII. NEGATIVE COVENANTS

                    Each Obligor, jointly and severally, covenants and agrees
that, until full performance and satisfaction, and indefeasible payment in full
in cash, of all of the Obligations and termination of this Agreement:

          7.1 Financial Covenants

                    Borrower shall not violate the financial covenants set forth
on Annex I to this Agreement, which is incorporated herein and made a part
hereof.

          7.2 Permitted Indebtedness

                    Neither Obligor shall create, incur, assume or suffer to
exist any Indebtedness, except the following (collectively, “Permitted
Indebtedness”): (i) Indebtedness under the Debenture Documents, (ii) any
Indebtedness set forth on Schedule 7.2, (iii) Capitalized Lease Obligations
incurred after the Closing Date and Indebtedness incurred pursuant to purchase
money Liens permitted by Section 7.3(v), provided that the aggregate amount of
such Capitalized Lease Obligations and purchase money indebtedness outstanding
at any time shall not exceed $150,000, (iv) Indebtedness in connection with
advances made by a stockholder in order to cure any default of the financial
covenants set forth on Annex I; provided, however, that such Indebtedness shall
be on an unsecured basis, subordinated in right of repayment and remedies to all
of the Obligations and to all of Debenture Holder’s rights pursuant to a
subordination agreement in form and substance satisfactory to Debenture Holder;
(v) accounts payable to trade creditors and current operating expenses (other
than for borrowed money) which are not aged more than 120 calendar days from the
billing date or more than 30 days from the due date, in each case incurred in
the ordinary course of business and paid within such time period, unless the
same are being

21

--------------------------------------------------------------------------------

contested in good faith and by appropriate and lawful proceedings and such
reserves, if any, with respect thereto as are required by GAAP and deemed
adequate by the Obligors’ independent accountants shall have been reserved;
(vi) borrowings incurred in the ordinary course of business and not exceeding
$80,000 individually or in the aggregate outstanding at any one time, provided,
however, that such Indebtedness shall be on an unsecured basis, subordinated in
right of repayment and remedies to all of the Obligations and to all of
Debenture Holder’s rights pursuant to a subordination agreement in form and
substance satisfactory to Debenture Holder; (vii) Permitted Subordinated Debt
and (viii) Indebtedness under the Credit Agreement.  Neither Obligor shall make
prepayments on any existing or future Indebtedness to any Person other than
(i) to Capital Source in accordance with the terms of the Credit Agreement,
(ii) to Seller subject to the terms of the Master Subordination Agreement , or
(iii) to the Debenture Holder subject to the terms of the Master Subordination
Agreement and the Junior Subordination Agreement or (iv) to the extent
specifically permitted by this Agreement.

          7.3 Permitted Liens

                    Neither Obligor shall create, incur, assume or suffer to
exist any Lien upon, in or against, or pledge of, any of the Collateral or any
of its properties or assets or any of its shares, securities or other equity or
ownership or partnership interests, whether now owned or hereafter acquired,
except the following (collectively, “Permitted Liens”): (i) Liens under the
Debenture Documents or otherwise arising in favor of Debenture Holder, (ii)
Liens imposed by law for taxes (other than payroll taxes), assessments or
charges of any Governmental Authority for claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Person in accordance with GAAP to the satisfaction of Debenture Holder in its
sole discretion, (iii) (A) statutory Liens of landlords (provided that any such
landlord has executed a Landlord Waiver and Consent in form and substance
satisfactory to Debenture Holder) and of carriers, warehousemen, mechanics,
materialmen, and (B) other Liens imposed by law or that arise by operation of
law in the ordinary course of business from the date of creation thereof, in
each case only for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained by such Person in accordance
with GAAP to the satisfaction of Debenture Holder in its sole discretion, (iv)
Liens (A) incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations, or (B) arising as a result of progress payments
under government contracts, (v) purchase money Liens (A) securing Indebtedness
permitted under Section 7.2(iii), or (B) in connection with the purchase by such
Person of equipment in the normal course of business, provided that such
payables shall not exceed any limits on Indebtedness provided for herein and
shall otherwise be Permitted Indebtedness hereunder, (vi) Liens securing
Permitted Subordinated Debt, provided that such Liens are subordinated to the
Liens in favor of Debenture Holder pursuant to a written agreement acceptable to
Debenture Holder; (vii) Liens disclosed on Schedule 7.3; (viii) Liens in favor
of Capital Source granted pursuant to the “Security Documents” (as defined in
the Credit Agreement) and (ix) Liens in favor of Seller granted pursuant to the
“Security Documents” (as defined in the Security Agreement).

          7.4 Investments; New Facilities or Collateral; Subsidiaries

                    Neither Obligor, directly or indirectly, shall (i) purchase,
own, hold, invest in or otherwise acquire obligations or stock or securities of,
or any other interest in, or all or substantially all of the assets of, any
Person or any joint venture, or (ii) make or permit to exist any loans, advances
or

22

--------------------------------------------------------------------------------



guarantees to or for the benefit of any Person or assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person (other than those created by the Debenture
Documents and Permitted Indebtedness and other than (A) trade credit extended in
the ordinary course of business, (B) advances for business travel and similar
temporary advances made in the ordinary course of business to officers,
directors and employees, and (C) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business).  Neither Obligor, directly or indirectly, shall purchase, own,
operate, hold, invest in or otherwise acquire any facility, property or assets
or any Collateral that is not located at the locations set forth on Schedule
5.18B unless such Obligor shall first obtain the written consent of the
Debenture Holder, which consent shall not be unreasonably withheld.  Neither
Obligor shall have Subsidiaries other than those Subsidiaries, if any, existing
at Closing and set forth in Schedule 5.3.

          7.5 Dividends; Redemptions

                    Neither Obligor shall (i) declare, pay or make any dividend
or Distribution on any shares of capital stock or other securities or interests
other than dividends or Distributions payable in its stock, of split-ups or
reclassifications of its stock , (ii) apply any of its funds, property or assets
to the acquisition, redemption or other retirement of any capital stock or other
securities or interests or of any options to purchase or acquire any of the
foregoing (provided, however, that either Obligor may (1) redeem its capital
stock from terminated employees pursuant to, but only to the extent required
under the terms of the related employment agreements, and (2) prepay certain
Permitted Indebtedness if allowed to do so under the terms and conditions of the
Subordination Agreements, as long as no Default or Event of Default has occurred
and is continuing or would be cause by or result therefrom), (iii) otherwise
make any payments or Distributions to any stockholder, member, partner or other
equity owner in such Person’s capacity as such, or (iv) make any payment of any
management or service fee except as permitted in writing by Debenture Holder in
advance, and provided further, that neither Obligor shall make or suffer to
exist any such payment described in (i) through (iv) above if a Default or Event
of Default has occurred and is continuing or would result therefrom.

          7.6 Transactions with Affiliates

                    Except as set forth in Schedule 7.6, neither Obligor shall
enter into or consummate any transaction of any kind with any of its Affiliates
or any of their respective Affiliates other than: (i) salary, bonus, employee
stock option and other compensation and employment arrangements with directors
or officers in the ordinary course of business, provided, that no payment of any
type of any compensation listed above shall be permitted if a Default or Event
of Default has occurred and remains in effect or would be caused by or result
from such payment, (ii) Distributions and dividends permitted pursuant to
Section 7.5, (iii) transactions with Debenture Holder or any Affiliate of
Debenture Holder, and (iv) payments permitted under and pursuant to written
agreements entered into by and between either Obligor and one or more of its
Affiliates that both (A) reflect and constitute transactions on overall terms at
least as favorable to such Obligor as would be the case in an arm’s-length
transaction between unrelated parties of equal bargaining power, and (B) are
subject to such terms and conditions as determined by Debenture Holder in its
sole discretion; provided, that notwithstanding the foregoing neither Obligor
shall (W) enter into or consummate any transaction or agreement pursuant to
which it becomes a party to any mortgage, note, indenture or guarantee
evidencing any Indebtedness of any of its Affiliates or otherwise to become
responsible or liable, as a guarantor, surety or otherwise, pursuant to
agreement for any Indebtedness of any such Affiliate, (X) make any payment to
any of its Affiliates in excess of $80,000 without the prior written consent of
Debenture Holder, (Y) make any payment that is restricted or prohibited by the
Junior Management Fee Subordination Agreement or (Z) make any payment for any
present or future obligation of any Subsidiary or other Affiliate of such
Obligor (including, without

23

--------------------------------------------------------------------------------



limitation any amounts owing by Low Carb Creations, Inc. to (i) Wells Fargo
Bank, N.A. (or any of its Affiliates) or (ii) the Langdon Family Revocable
Trust).  

          7.7 Charter Documents; Fiscal Year; Name; Jurisdiction of
Organization; Dissolution; Use of Proceeds

                    Neither Obligor shall (i) amend, modify, restate or change
its certificate of incorporation or formation or bylaws or similar charter
documents in a manner that would be adverse to Debenture Holder, (ii) change its
fiscal year unless such Obligor demonstrates to Debenture Holder’s satisfaction
compliance with the covenants contained herein for both the fiscal year in
effect prior to any change and the new fiscal year period by delivery to
Debenture Holder of appropriate interim and annual pro forma, historical and
current compliance certificates for such periods and such other information as
Debenture Holder may reasonably request, (iii) without at least ten (10) days
prior written notice to Debenture Holder, change its name or change its
jurisdiction of organization; (iv) amend, alter or suspend or terminate or make
provisional in any material way, any Permit without the prior written consent of
Debenture Holder, which consent shall not be unreasonably withheld, or (v) wind
up, liquidate or dissolve (voluntarily or involuntarily) or commence or suffer
any proceedings seeking or that would result in any of the foregoing. 

          7.8 Truth of Statements

                    Neither Obligor shall furnish to Debenture Holder any
certificate or other document that contains any untrue statement of a material
fact or that omits to state a material fact necessary to make it not misleading
in light of the circumstances under which it was furnished.

          7.9 IRS Form 8821

                    Neither Obligor shall alter, amend, restate, or otherwise
modify, or withdraw, terminate or re-file the IRS Form 8821 required to be filed
pursuant to the Conditions Precedent in Section 4.1 hereof.

          7.10 Transfer of Assets

                    Notwithstanding any other provision of this Agreement or any
other Security Document, neither Obligor shall sell, lease, transfer, assign or
otherwise dispose of any interest in any properties or assets (other than
obsolete equipment or excess equipment no longer needed in the conduct of the
business in the ordinary course of business and sales of Inventory in the
ordinary course of business), or agree to do any of the foregoing at any future
time, except that:

 

 

 

(a) Either Obligor may lease (as lessee) real or personal property or surrender
all or a portion of a lease of the same, in each case in the ordinary course of
business (so long as such lease does not create or result in and is not
otherwise a Capitalized Lease Obligation prohibited under this Agreement),
provided that a Landlord Waiver and Consent and such other consents as are
required by Debenture Holder are signed and delivered to Debenture Holder with
respect to any lease of real or other property, as applicable;

 

 

 

(b) Either Obligor may arrange for warehousing, fulfillment or storage of
Inventory at locations not owned or leased by such Obligor in each case in the
ordinary course of

24

--------------------------------------------------------------------------------



 

 

 

business, provided that a Warehouse Waiver and Consent and such other consents
as are required by Debenture Holder are signed and delivered to Debenture Holder
with respect to any such location;

 

 

 

(c) Either Obligor may license or sublicense Intellectual Property or customer
lists from third parties in the ordinary course of business, provided, that such
licenses or sublicenses shall not interfere with the business or other
operations of Borrower and that Borrower’s rights, title and/or interest in or
to such Intellectual Property and customer lists and interests therein are
pledged to Debenture Holder as further security for the Obligations and included
as part of the Collateral;

 

 

 

(d) Each Obligor agrees not sell, transfer, amend or dispose of any of its
rights relating to (a) any registered Intellectual Property (or any applications
therefor), or (b) any other material Intellectual Property, without first
providing to Debenture Holder written notice of its intent and providing
Debenture Holder with the opportunity to object in writing within five (5) days
of the receipt of such notice; and

 

 

 

(e) Either Obligor may consummate such other sales or dispositions of property
or assets (including any sale or transfer or disposition of all or any part of
its assets and thereupon and within one year thereafter rent or lease the assets
so sold or transferred) only to the extent prior written notice has been given
to Debenture Holder and to the extent Debenture Holder has given its prior
written consent thereto, subject in each case to such conditions as may be set
forth in such consent.

          7.11 Payment on Permitted Subordinated Debt

                    Borrower shall not, unless expressly permitted under the
Subordination Agreements, (i) make any prepayment of any part or all of any
Permitted Subordinated Debt, (ii) repurchase, redeem or retire any instrument
evidencing any such Permitted Subordinated Debt prior to maturity, or
(iii) enter into any agreement (oral or written) which could in any way be
construed to amend, modify, alter or terminate any one or more instruments or
agreements evidencing or relating to any Permitted Subordinated Debt in a manner
adverse to Debenture Holder, as determined by Debenture Holder in its sole
discretion.

 

 

VIII.

EVENTS OF DEFAULT

                    The occurrence of any one or more of the following shall
constitute an “Event of Default:”

                    (a) Borrower shall fail to pay any amount on the Obligations
or provided for in any Debenture Document when due (whether on any payment date,
at maturity, by reason of acceleration, by notice of intention to prepay, by
required prepayment or otherwise);

                    (b) any representation, statement or warranty made or deemed
made by either Obligor in any Debenture Document or in any other certificate,
document, report or opinion delivered in conjunction with any Debenture Document
to which it is a party, shall not be true and correct in all material respects
or shall have been false or misleading in any material respect on the date when
made or deemed to have been made (except to the extent already qualified by
materiality, in which case it shall be true and correct in all respects and
shall not be false or misleading in any respect);

25

--------------------------------------------------------------------------------



                    (c) Obligor or other party thereto other than Debenture
Holder shall be in violation, breach or default of, or shall fail to perform,
observe or comply with any covenant, obligation or agreement set forth in, any
Debenture Document and such violation, breach, default or failure shall not be
cured within the applicable period set forth in the applicable Debenture
Document; provided that, with respect to the affirmative covenants set forth in
Article VI (other than Sections 6.1(c), 6.2, 6.3, 6.5, 6.8 and 6.9 for which
there shall be no cure period), there shall be a thirty calendar day cure period
commencing from the earlier of (i) Receipt by such Person of written notice of
such breach, default, violation or failure, and (ii) the time at which such
Person or any authorized officer thereof knew or became aware, or should have
known or been aware, of such failure, violation, breach or default;

                    (d) (i) any of the Debenture Documents ceases to be in full
force and effect, or (ii) except as set forth herein or under any applicable
Debenture Document, any Lien created thereunder ceases to constitute a valid
perfected Lien on the Collateral in accordance with the terms thereof, or
Debenture Holder ceases to have a valid perfected security interest in any of
the Collateral or any securities pledged to Debenture Holder pursuant to the
Security Documents that is senior in priority to all other security interests
except with respect to the security interest granted to CapitalSource pursuant
to the terms of the Credit Agreement and other Loan Documents (as defined in the
Credit Agreement) and with respect to the security interest granted to Seller
pursuant to the terms of the Security Agreement and other Security Documents (as
defined in the Security Agreement);

                    (e) one or more tax assessments, judgments or decrees is
rendered against either Obligor in an amount in excess of $80,000 individually
or $150,000 in the aggregate, which is/are not satisfied, stayed, vacated or
discharged of record within forty-five calendar days of being rendered or is/are
not subject to a good faith dispute for which adequate reserves have been put
aside;

                    (f) (i) any default occurs, which is not cured or waived,
(x) in the payment of any amount with respect to any Indebtedness (other than
the Obligations) of either Obligor in excess of $80,000, (y) in the performance,
observance or fulfillment of any material provision contained in any agreement,
contract, document or instrument to which either Obligor is a party or to which
any of their properties or assets are subject or bound under or pursuant to
which any Indebtedness was issued, created, assumed, guaranteed or secured and
such default continues for more than any applicable grace period or permits the
holder of any Indebtedness to accelerate the maturity thereof, or (z) in the
performance, observance or fulfillment of any provision contained in any
agreement, contract, document or instrument between either Obligor and Debenture
Holder or any Affiliate of Debenture Holder (other than the Debenture Documents)
and such default continues for more than any applicable grace period (if any),
or (ii) any Indebtedness of either Obligor is declared to be due and payable or
is required to be prepaid (other than by a regularly scheduled payment) prior to
the stated maturity thereof, or any obligation of such Person for the payment of
Indebtedness (other than the Obligations) is not paid when due or within any
applicable grace period, or any such obligation becomes or is declared to be due
and payable before the expressed maturity thereof, or there occurs an event
which, with the giving of notice or lapse of time, or both, would cause any such
obligation to become, or allow any such obligation to be declared to be, due and
payable;

                    (g) Either Obligor shall (i) be unable to pay its debts
generally as they become due, (ii) have total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) that exceed its assets, at
a Fair Valuation, (iii) have an unreasonably small capital base with which to
engage in its anticipated business, (iv) file a petition under any insolvency
statute, (v) make a general assignment for the benefit of its creditors, (vi)
commence a proceeding for the appointment of a receiver, trustee, liquidator or
conservator of itself or of the whole or any substantial part of its property,
or (vii) file a

26

--------------------------------------------------------------------------------



petition seeking reorganization or liquidation or similar relief under any
Debtor Relief Law or any other applicable law or statute;

                    (h) (i) a court of competent jurisdiction shall (A) enter an
order, judgment or decree appointing a custodian, receiver, trustee, liquidator
or conservator of either Obligor or the whole or any substantial part of any
such Person’s properties, which shall continue unstayed and in effect for a
period of forty-five calendar days, (B) shall approve a petition filed against
either Obligor seeking reorganization, liquidation or similar relief under the
any Debtor Relief Law or any other applicable law or statute, which is not
dismissed within forty-five calendar days or, (C) under the provisions of any
Debtor Relief Law or other applicable law or statute, assume custody or control
of either Obligor or of the whole or any substantial part of any such Person’s
properties, which is not irrevocably relinquished within forty-five calendar
days, or (ii) there is commenced against either Obligor any proceeding or
petition seeking reorganization, liquidation or similar relief under any Debtor
Relief Law or any other applicable law or statute and either (A) any such
proceeding or petition is not unconditionally dismissed within forty-five
calendar days after the date of commencement, or (B) either Obligor takes any
action to indicate its approval of or consent to any such proceeding or
petition;

                    (i) (i) any Change of Control occurs or any agreement or
commitment to cause or that may result in any such Change of Control is entered
into, (ii) any Material Adverse Effect, or Material Adverse Change occurs or is
reasonably expected to occur, or (iii) either Obligor ceases a material portion
of its business operations as currently conducted;

                    (j) Debenture Holder receives any indication or evidence
that Borrower may have directly or indirectly been engaged in any type of
activity which, in Debenture Holder’s judgment, might result in forfeiture of
any property to any Governmental Authority which shall have continued unremedied
for a period of thirty calendar days after written notice from Debenture Holder;

                    (k) an Event of Default occurs under any other Debenture
Document after notice (if required) and the expiration of any applicable grace
period;

                    (l) uninsured damage to, or loss, theft or destruction of,
any portion of the Collateral occurs that exceeds $80,000 in the aggregate;

                    (m) Either Obligor or any of its respective directors or
senior officers is criminally indicted or convicted under any law that could
lead to a forfeiture of any Collateral;

                    (n) The common stock of Borrower shall cease to be quoted
for trading or listed for trading on either the NASD OTC Bulletin Board, Nasdaq
SmallCap Market, New York Stock Exchange, American Stock Exchange or the Nasdaq
National Market and shall not again be quoted or listed for trading thereon
within ten Business Days of such delisting;

                    (o) the issuance of any process for levy, attachment or
garnishment or execution upon or prior to any judgment against either Obligor or
any of their property or assets; or

                    (p) either Obligor does, or enters into or becomes a party
to any agreement or commitment to do, or cause to be done, any of the things
described in this Article VIII or otherwise prohibited by any Debenture Document
(subject to any cure periods set forth therein); then, and in any such event,
notwithstanding any other provision of any Debenture Document, Debenture Holder
may, without notice or demand, elect all or any of the Obligations to be due and
payable immediately (except in the case of an Event of Default under Section
8(d), (g), (h) or (i)(iii), in which event all of the

27

--------------------------------------------------------------------------------



foregoing shall automatically and without further act by Debenture Holder be due
and payable, provided that, with respect to non-material breaches or violations
that constitute Events of Default under clause (ii) of Section 8(d), there shall
be a five (5) Business Day cure period commencing from the earlier of
(A) Receipt by the applicable Person of written notice of such breach or
violation or of any event, fact or circumstance constituting or resulting in any
of the foregoing, and (B) the time at which such Person or any authorized
officer thereof knew or became aware, or should have known or been aware, of
such breach or violation and resulting Event of Default or of any event, fact or
circumstance constituting or resulting in any of the foregoing), in each case
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived each Obligor.

 

 

IX. 

RIGHTS AND REMEDIES AFTER DEFAULT

          9.1 Rights and Remedies

                    (a) In addition to the acceleration provisions set forth in
Article VIII above, upon the occurrence and continuation of an Event of Default,
subject to the terms of the Master Subordination Agreement and the Junior
Subordination Agreement, Debenture Holder shall have the right to exercise any
and all rights, options and remedies provided for in the Debenture Documents,
under the UCC or at law or in equity, including, without limitation, the right
to (i) apply any property of either Obligor held by Debenture Holder to reduce
the Obligations, (ii) foreclose the Liens created under the Security Documents,
(iii) realize upon, take possession of and/or sell any Collateral or securities
pledged with or without judicial process, (iv) exercise all rights and powers
with respect to the Collateral as either Obligor, as applicable, might exercise,
(v) collect and send notices regarding the Collateral, with or without judicial
process, (vi) by its own means or with judicial assistance, enter any premises
at which Collateral and/or pledged securities are located, or render any of the
foregoing unusable or dispose of the Collateral and/or pledged securities on
such premises without any liability for rent, storage, utilities, or other sums,
and neither Obligor shall resist or interfere with such action, (vii) at the
Obligors’ expense, require that all or any part of the Collateral be assembled
and made available to Debenture Holder at any place designated by Debenture
Holder, (viii) intentionally omitted, (ix) assess the Non-Compliance Fee, and/or
(x) relinquish or abandon any Collateral or securities pledged or any Lien
thereon.  Notwithstanding any provision of any Debenture Document, Debenture
Holder, in its sole discretion, shall have the right, at any time that either
Obligor fails to do so, and from time to time, without prior notice, to:
(i) obtain insurance covering any of the Collateral to the extent required
hereunder; (ii) pay for the performance of any of Obligations; (iii) discharge
taxes or Liens on any of the Collateral that are in violation of any Debenture
Document unless such Obligor is in good faith with due diligence by appropriate
proceedings contesting those items; and (iv) pay for the maintenance and
preservation of the Collateral.  Such expenses and advances shall be added to
the Obligations until reimbursed to Debenture Holder and shall be secured by the
Collateral, and such payments by Debenture Holder shall not be construed as a
waiver by Debenture Holder of any Event of Default or any other rights or
remedies of Debenture Holder.

                    (b) Each Obligor agrees that notice received by it at least
fifteen calendar days before the time of any intended public sale, or the time
after which any private sale or other disposition of Collateral is to be made,
shall be deemed to be reasonable notice of such sale or other disposition.  If
permitted by applicable law, any perishable Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Debenture Holder without prior notice to either Obligor.  At any
sale or disposition of Collateral or securities pledged, Debenture Holder may
(to the extent permitted by applicable law) purchase all or any part thereof
free from any right of redemption by the Obligors which right is hereby waived
and released.  Each Obligor covenants and

28

--------------------------------------------------------------------------------



agrees not to, and not to permit or cause any of its Subsidiaries to, interfere
with or impose any obstacle to Debenture Holder’s exercise of its rights and
remedies with respect to the Collateral.  Debenture Holder, in dealing with or
disposing of the Collateral or any part thereof, shall not be required to give
priority or preference to any item of Collateral or otherwise to marshal assets
or to take possession or sell any Collateral with judicial process.

          9.2 Application of Proceeds

                    In addition to any other rights, options and remedies
Debenture Holder has under the Debenture Documents, the UCC, at law or in
equity, subject to the terms of the Master Subordination Agreement and the
Junior Subordination Agreement, all dividends, interest, rents, issues, profits,
fees, revenues, income and other proceeds collected or received from collecting,
holding, managing, renting, selling, or otherwise disposing of all or any part
of the Collateral or any proceeds thereof upon exercise of its remedies
hereunder shall be applied in the following order of priority:  (i) first, to
the payment of all costs and expenses of such collection, storage, lease,
holding, operation, management, sale, disposition or delivery and of conducting
each Obligor’s business and of maintenance, repairs, replacements, alterations,
additions and improvements of or to the Collateral, and to the payment of all
sums which Debenture Holder may be required or may elect to pay, if any, for
taxes, assessments, insurance and other charges upon the Collateral or any part
thereof, and all other payments that Debenture Holder may be required or
authorized to make under any provision of this Agreement (including, without
limitation, in each such case, in-house documentation and diligence fees and
legal expenses, search, audit, recording, professional and filing fees and
expenses and reasonable attorneys’ fees and all expenses, liabilities and
advances made or incurred in connection therewith); (ii) second, to the payment
of all Obligations as provided herein; (iii) third, to the satisfaction of
Indebtedness secured by any subordinate security interest of record in the
Collateral if written notification of demand therefore is received before
distribution of the proceeds is completed, provided, that, if requested by
Debenture Holder, the holder of a subordinate security interest shall furnish
reasonable proof of its interest, and unless it does so, Debenture Holder need
not address its claims; and (iv) fourth, to the payment of any surplus then
remaining to the Obligors, unless otherwise provided by law or directed by a
court of competent jurisdiction, provided that the Obligors shall be liable for
any deficiency if such proceeds are insufficient to satisfy the Obligations or
any of the other items referred to in this section.

          9.3 Rights of Debenture Holder to Appoint Receiver

                    Without limiting and in addition to any other rights,
options and remedies Debenture Holder has under the Debenture Documents, the
UCC, at law or in equity, upon the occurrence and continuation of an Event of
Default, subject to the terms of the Master Subordination Agreement and the
Junior Subordination Agreement, Debenture Holder shall have the right to apply
for and have a receiver appointed by a court of competent jurisdiction in any
action taken by Debenture Holder to enforce its rights and remedies in order to
manage, protect, preserve, sell or dispose the Collateral and continue the
operation of the business of the Obligors and to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated.

          9.4 Rights and Remedies not Exclusive

                    Subject to the terms of the Master Subordination Agreement
and the Junior Subordination Agreement, Debenture Holder shall have the right in
its sole discretion to determine which rights, Liens and/or remedies Debenture
Holder may at any time pursue, relinquish, subordinate or

29

--------------------------------------------------------------------------------



modify, and such determination will not in any way modify or affect any of
Debenture Holder’s rights, Liens or remedies under any Debenture Document,
applicable law or equity.  The enumeration of any rights and remedies in any
Debenture Document is not intended to be exhaustive, and all rights and remedies
of Debenture Holder described in any Debenture Document are cumulative and are
not alternative to or exclusive of any other rights or remedies which Debenture
Holder otherwise may have.  The partial or complete exercise of any right or
remedy shall not preclude any other further exercise of such or any other right
or remedy.  

 

 

X. 

WAIVERS AND JUDICIAL PROCEEDINGS

          10.1 Waivers

                    Except as expressly provided for herein, each Obligor hereby
waives setoff, counterclaim, demand, presentment, protest, all defenses with
respect to any and all instruments and all notices and demands of any
description, and the pleading of any statute of limitations as a defense to any
demand under any Debenture Document.  Each Obligor hereby waives any and all
defenses and counterclaims it may have or could interpose in any action or
procedure brought by Debenture Holder to obtain an order of court recognizing
the assignment of, or Lien of Debenture Holder in and to, any Collateral.  With
respect to any action hereunder, Debenture Holder conclusively may rely upon,
and shall incur no liability to the Obligors in acting upon, any request or
other communication that Debenture Holder reasonably believes to have been given
or made by a person authorized on such Obligor’s behalf, whether or not such
person is listed on the incumbency certificate delivered pursuant to Section 4.1
hereof.  In each such case, each Obligor hereby waives the right to dispute
Debenture Holder’s action based upon such request or other communication, absent
manifest error.

          10.2 Delay; No Waiver of Defaults

                    No course of action or dealing, renewal, release or
extension of any provision of any Debenture Document, or single or partial
exercise of any such provision, or delay, failure or omission on Debenture
Holder’s part in enforcing any such provision shall affect the liability of
either Obligor or operate as a waiver of such provision or affect the liability
of either Obligor or preclude any other or further exercise of such provision. 
No waiver by any party to any Debenture Document of any one or more defaults by
any other party in the performance of any of the provisions of any Debenture
Document shall operate or be construed as a waiver of any future default,
whether of a like or different nature, and each such waiver shall be limited
solely to the express terms and provisions of such waiver.  Notwithstanding any
other provision of any Debenture Document, by completing the Closing under this
Agreement, Debenture Holder does not waive any breach of any representation or
warranty under any Debenture Document, and all of Debenture Holder’s claims and
rights resulting from any such breach or misrepresentation are specifically
reserved.

          10.3 Jury Waiver

                    EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE
DEBENTURE DOCUMENTS OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES WITH RESPECT TO THE DEBENTURE DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.  EACH PARTY

30

--------------------------------------------------------------------------------



HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

          10.4 Cooperation in Discovery and Litigation

                    In any litigation, arbitration or other dispute resolution
proceeding relating to any Debenture Document, each Obligor waives any and all
defenses, objections and counterclaims it may have or could interpose with
respect to (i) any of its directors, officers, employees or agents being deemed
to be employees or managing agents of such Obligor for purposes of all
applicable law or court rules regarding the production of witnesses by notice
for testimony (whether in a deposition, at trial or otherwise), (ii) Debenture
Holder’s counsel examining any such individuals as if under cross-examination
and using any discovery deposition of any of them as if it were an evidence
deposition, and/or (iii) using all commercially reasonable efforts to produce in
any such dispute resolution proceeding, at the time and in the manner requested
by Debenture Holder, all Persons, documents (whether in tangible, electronic or
other form) and/or other things under its control and relating to the dispute.

 

 

XI. 

EFFECTIVE DATE AND TERMINATION

          11.1 Termination and Effective Date Thereof

                    (a) This Agreement shall continue in full force and effect
until the full performance and indefeasible payment in cash of all Obligations,
unless terminated sooner as provided in this Section 11.1.  Borrower may
terminate this Agreement at any time upon not less than one hundred calendar
days’ prior written notice to Debenture Holder and upon full performance and
indefeasible payment in full in cash of all Obligations on or prior to such one
hundredth calendar day after Receipt by Debenture Holder of such written
notice.  All of the Obligations shall be immediately due and payable upon any
such termination on the termination date stated in any notice of termination
(the “Termination Date”); provided that, notwithstanding any other provision of
any Debenture Document, the Termination Date shall be effective no earlier than
the first Business Day of the month following the expiration of the one hundred
calendar days’ prior written notice period.  Notwithstanding any other provision
of any Debenture Document, no termination of this Agreement shall affect
Debenture Holder’s rights or any of the Obligations existing as of the effective
date of such termination, and the provisions of the Debenture Documents shall
continue to be fully operative until the Obligations have been fully performed
and indefeasibly paid in cash in full.  The Liens granted to Debenture Holder
under the Security Documents and the financing statements filed pursuant thereto
and the rights and powers of Debenture Holder shall continue in full force and
effect until all of the Obligations have been fully performed and indefeasibly
paid in full in cash and this Agreement has been terminated. 

          11.2 Survival

                    All obligations, covenants, agreements, representations,
warranties, waivers and indemnities made by each Obligor in any Debenture
Document shall survive the execution and delivery of the Debenture Documents,
the Closing, and any termination of this Agreement until all Obligations are
fully performed and indefeasibly paid in full in cash.  The obligations and
provisions of Sections 3.4, 3.5,

31

--------------------------------------------------------------------------------



6.13, 10.1, 10.3, 11.1, 11.2, 12.4, 12.7 and 12.10 shall survive termination of
the Debenture Documents and any payment, in full or in part, of the Obligations.

 

 

XII. 

MISCELLANEOUS

          12.1 Governing Law; Jurisdiction; Service of Process; Venue

                    The Debenture Documents shall be governed by and construed
in accordance with the internal laws of the State of New York without giving
effect to its choice of law provisions.  Any judicial proceeding against either
Obligor with respect to the Obligations, any Debenture Document or any related
agreement may be brought in any federal or state court of competent jurisdiction
located in the State of New York.  By execution and delivery of each Debenture
Document to which it is a party, each Obligor (i) accepts the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
judgment rendered thereby, (ii) waives personal service of process, (iii) agrees
that service of process upon it may be made by certified or registered mail,
return receipt requested, pursuant to Section 12.5 hereof, (iv) waives any
objection to jurisdiction and venue of any action instituted hereunder and
agrees not to assert any defense based on lack of jurisdiction, venue or
convenience, and (v) agrees that Debenture Holder has accepted in New York the
Debenture Documents executed by each Obligor.  Nothing shall affect the right of
Debenture Holder to serve process in any manner permitted by law or shall limit
the right of Debenture Holder to bring proceedings against either Obligor in the
courts of any other jurisdiction having jurisdiction.  Any judicial proceedings
against Debenture Holder involving, directly or indirectly, the Obligations, any
Debenture Document or any related agreement shall be brought only in a federal
or state court located in the State of New York.  All parties acknowledge that
they participated in the negotiation and drafting of this Agreement and that,
accordingly, no party shall move or petition a court construing this Agreement
to construe it more stringently against one party than against any other.

          12.2 Successors and Assigns; Participations; New Debenture Holders

                    The Debenture Documents shall inure to the benefit of
Debenture Holder, Transferees and all future holders of the Convertible
Debentures, the Obligations and/or any of the Collateral, and each of their
respective successors and assigns. Each Debenture Document shall be binding upon
the Persons’ other than Debenture Holder that are parties thereto and their
respective successors and assigns, and no such Person may assign, delegate or
transfer any Debenture Document or any of its rights or obligations thereunder
without the prior written consent of Debenture Holder. No rights are intended to
be created under any Debenture Document for the benefit of any third party done,
creditor or incidental beneficiary of either Obligor. Nothing contained in any
Debenture Document shall be construed as a delegation to Debenture Holder of any
other Person’s duty of performance. EACH OBLIGOR ACKNOWLEDGES AND AGREES THAT
DEBENTURE HOLDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE
ANY NOTE, AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR
TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY DEBENTURE
DOCUMENT, THE CONVERTIBLE DEBENTURES, THE OBLIGATIONS AND/OR THE COLLATERAL TO
OTHER PERSONS (EACH SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”). 
Each Transferee shall have all of the rights and benefits with respect to the
Obligations, the Convertible Debentures, Collateral and/or Debenture Documents
held by it as fully as if the original holder thereof, and either Debenture
Holder or any Transferee may be designated as the sole agent to manage the
transactions and obligations contemplated therein; provided that,
notwithstanding anything to the contrary in any Debenture

32

--------------------------------------------------------------------------------



Document, the Obligors shall not be obligated to pay under this Agreement to any
Transferee any sum in excess of the sum which the Obligors would have been
obligated to pay to Debenture Holder had such participation not been effected. 
Notwithstanding any other provision of any Debenture Document, Debenture Holder
may disclose to any Transferee all information, reports, financial statements,
certificates and documents obtained under any provision of any Debenture
Document.

          12.3 Application of Payments

                    To the extent that any payment made or received with respect
to the Obligations is subsequently invalidated, determined to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other Person under any Debtor Relief Law,
common law or equitable cause or any other law, then the Obligations intended to
be satisfied by such payment shall be revived and shall continue as if such
payment had not been received by Debenture Holder.  Any payments with respect to
the Obligations received shall be credited and applied in such manner and order
as Debenture Holder shall decide in its sole discretion.

          12.4 Indemnity

                    Each Obligors jointly and severally shall indemnify
Debenture Holder, its Affiliates and its and their respective managers, members,
officers, employees, Affiliates, agents, representatives, successors, assigns,
accountants and attorneys (collectively, the “Indemnified Persons”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, reasonable fees and
disbursements of counsel and in-house documentation and diligence fees and legal
expenses) which may be imposed on, incurred by or asserted against any
Indemnified Person with respect to or arising out of, or in any litigation,
proceeding or investigation instituted or conducted by any Person with respect
to any aspect of, or any transaction contemplated by or referred to in, or any
matter related to, any Debenture Document or any agreement, document or
transaction contemplated thereby, whether or not such Indemnified Person is a
party thereto, except to the extent that any of the foregoing arises out of the
gross negligence or willful misconduct of such Indemnified Person.  If any
Indemnified Person uses in-house counsel for any purpose for which the Obligors
are responsible to pay or indemnify, each Obligor expressly agrees that its
indemnification obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by such Indemnified Person in its sole discretion for the work
performed.  Debenture Holder agrees to give each Obligor reasonable notice of
any event of which Debenture Holder becomes aware for which indemnification may
be required under this Section 12.4, and Debenture Holder may elect (but is not
obligated) to direct the defense thereof, provided that the selection of counsel
shall be subject to the Obligors’ consent, which consent shall not be
unreasonably withheld or delayed.  Any Indemnified Person may, in its reasonable
discretion, take such actions as it deems necessary and appropriate to
investigate, defend or settle any event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of such
Indemnified Person or the Collateral.  Notwithstanding the foregoing, if any
Insurer agrees to undertake the defense of an event (an “Insured Event”),
Debenture Holder agrees not to exercise its right to select counsel to defend
the event if that would cause either Obligor’s Insurer to deny coverage;
provided, however, that Debenture Holder reserves the right to retain counsel to
represent any Indemnified Person with respect to an Insured Event at its sole
cost and expense.  To the extent that Debenture Holder obtains recovery from a
third party other than an Indemnified Person of any of the amounts that either
Obligor has paid to Debenture Holder pursuant to the indemnity set forth in this
Section 12.4, then Debenture Holder shall promptly pay to such Obligor the
amount of such recovery.

33

--------------------------------------------------------------------------------



          12.5 Notice

                    Any notice or request under any Debenture Document shall be
given to any party to this Agreement at such party’s address set forth beneath
its signature on the signature page to this Agreement, or at such other address
as such party may hereafter specify in a notice given in the manner required
under this Section 12.5.  Any notice or request hereunder shall be given only
by, and shall be deemed to have been received upon (each, a “Receipt”): 
(i) registered or certified mail, return receipt requested, on the date on which
received as indicated in such return receipt, (ii) delivery by a nationally
recognized overnight courier, one (1) Business Day after deposit with such
courier, or (iii) facsimile transmission, in each case upon telephone or further
electronic communication from the recipient acknowledging receipt (whether
automatic or manual from recipient), as applicable. 

          12.6 Severability; Captions; Counterparts; Facsimile Signatures

                    If any provision of any Debenture Document is adjudicated to
be invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of the Debenture Documents which shall be given
effect so far as possible.  The captions in the Debenture Documents are intended
for convenience and reference only and shall not affect the meaning or
interpretation of the Debenture Documents.  The Debenture Documents may be
executed in one or more counterparts (which taken together, as applicable, shall
constitute one and the same instrument) and by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts.  Each
party to this Agreement agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party. 

          12.7 Expenses

                    The Obligors shall pay, whether or not the Closing occurs,
all costs and expenses incurred by Debenture Holder and/or its Affiliates,
including, without limitation, documentation and diligence fees and expenses,
all search, audit, appraisal, recording, professional and filing fees and
expenses and all other out-of-pocket charges and expenses (including, without
limitation, UCC and judgment and tax lien searches and UCC filings and fees for
post-Closing UCC and judgment and tax lien searches and wire transfer fees and
audit expenses), and reasonable attorneys’ fees and expenses, (i) in any effort
to enforce, protect or collect payment of any Obligation or to enforce any
Debenture Document or any related agreement, document or instrument, (ii) in
connection with entering into, negotiating, preparing, reviewing and executing
the Debenture Documents and/or any related agreements, documents or instruments,
(iii) arising in any way out of administration of the Obligations, (iv) in
connection with instituting, maintaining, preserving, enforcing and/or
foreclosing on Debenture Holder’s Liens in any of the Collateral or securities
pledged under the Debenture Documents, whether through judicial proceedings or
otherwise, (v) in defending or prosecuting any actions, claims or proceedings
arising out of or relating to Debenture Holder’s transactions with the Obligors,
(vi) in seeking, obtaining or receiving any advice with respect to its rights
and obligations under any Debenture Document and any related agreement, document
or instrument, and/or (vii) in connection with any modification, restatement,
supplement, amendment, waiver or extension of any Debenture Document and/or any
related agreement, document or instrument.  All of the foregoing shall be
charged to Borrower’s and shall be part of the Obligations.  If Debenture Holder
or any of its Affiliates uses in-house counsel for any purpose under any
Debenture Document for which the Obligors are responsible to pay or indemnify,
each Obligor expressly agrees that its Obligations include reasonable charges
for such work commensurate with the fees that would otherwise be charged by
outside legal counsel selected by Debenture Holder or such Affiliate in

34

--------------------------------------------------------------------------------



its sole discretion for the work performed.  Without limiting the foregoing, the
Obligors shall pay all taxes (other than taxes based upon or measured by
Debenture Holder’s income or revenues or any personal property tax), if any, in
connection with the issuance of the Convertible Debentures and the filing and/or
recording of any documents and/or financing statements.

          12.8 Entire Agreement

                    This Agreement and the other Debenture Documents to which
each Obligor is a party constitute the entire agreement between the Obligors and
Debenture Holder with respect to the subject matter hereof and thereof, and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof or thereof.  Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing signed by the Obligors and Debenture Holder.  No
provision of this Agreement may be changed, modified, amended, restated, waived,
supplemented, discharged, canceled or terminated orally or by any course of
dealing or in any other manner other than by an agreement in writing signed by
Debenture Holder and the Obligors.  Each party hereto acknowledges that it has
been advised by counsel in connection with the negotiation and execution of this
Agreement and is not relying upon oral representations or statements
inconsistent with the terms and provisions hereof.

          12.9 Debenture Holder Approvals

                    Unless expressly provided herein to the contrary, any
approval, consent, waiver or satisfaction of Debenture Holder with respect to
any matter that is subject of any Debenture Document may be granted or withheld
by Debenture Holder in its sole and absolute discretion.

          12.10 Confidentiality and Publicity

                    (a) Each Obligor agrees, and agrees to cause each of its
Affiliates, (i) not to transmit or disclose provisions of any Debenture Document
to any Person (other than to such Obligor’s advisors and officers on a
need-to-know basis or as otherwise may be required by law) without Debenture
Holder’s prior written consent, except as required by applicable law or any
regulations thereunder, (ii) to inform all Persons of the confidential nature of
the Debenture Documents and to direct them not to disclose the same to any other
Person and to require each of them to be bound by these provisions.  Each
Obligor agrees to submit to Debenture Holder and Debenture Holder reserves the
right to review and approve all materials that such Obligor or any of its
Affiliates prepares that contain Debenture Holder’s name or describe or refer to
any Debenture Document, any of the terms thereof or any of the transactions
contemplated thereby.  Neither Obligor shall, and shall not permit any of its
Affiliates to, use Debenture Holder’s name (or the name of any of Debenture
Holder’s Affiliates) in connection with any of its business operations,
including without limitation, advertising, marketing or press releases or such
other similar purposes, without Debenture Holder’s prior written consent. 
Nothing contained in any Debenture Document is intended to permit or authorize
either Obligor or any of its Affiliates to contract on behalf of Debenture
Holder. 

                    (b) Each Obligor hereby agrees that Debenture Holder or any
Affiliate of Debenture Holder may (i) disclose a general description of
transactions arising under the Debenture Documents for advertising, marketing or
other similar purposes and (ii) use such Obligor’s name, logo or other indicia
germane to such party in connection with such advertising, marketing or other
similar purposes.

35

--------------------------------------------------------------------------------



          12.11 Release of Debenture Holder

                    Notwithstanding any other provision of any Debenture
Document, each Obligor voluntarily, knowingly, unconditionally and irrevocably,
with specific and express intent, for and on behalf of itself, its managers,
members, directors, officers, employees, stockholders, Affiliates, agents,
representatives, accountants, attorneys, successors and assigns and their
respective Affiliates (collectively, the “Releasing Parties”), hereby fully and
completely releases and forever discharges the Indemnified Persons and any other
Person or Insurer which may be responsible or liable for the acts or omissions
of any of the Indemnified Persons, or who may be liable for the injury or damage
resulting therefrom (collectively, with the Indemnified Persons, the “Released
Parties”), of and from any and all actions, causes of action, damages, claims,
obligations, liabilities, costs, expenses and demands of any kind whatsoever, at
law or in equity, matured or unmatured, vested or contingent, that any of the
Releasing Parties has against any of the Released Parties as of the date of the
Closing.  Each Obligor acknowledges that the foregoing release is a material
inducement to Debenture Holder’s decision to enter into the Acquisition
Agreement and accept the Convertible Debentures as payment of a portion of the
consideration for the Acquisition and has been relied upon by Debenture Holder
in agreeing to enter into the Acquisition Agreement and accept the Convertible
Debentures as payment of a portion of the consideration for the Acquisition.

          12.12 Agent

                    Debenture Holder and its successors and assigns hereby (i)
designate and appoint IBF Fund Liquidating LLC, a Delaware limited liability
company, and its successors and assigns (“IBF”), to act as agent for Debenture
Holder and its successors and assigns under this Agreement and all other
Debenture Documents, (ii) irrevocably authorize IBF to take all actions on its
behalf under the provision of this Agreement and all other Debenture Documents,
and (iii) to exercise all such powers and rights, and to perform all such duties
and obligations hereunder and thereunder.  IBF, on behalf of Debenture Holder,
shall hold all Collateral, payments of principal and interest, fees, charges and
collections received pursuant to this Agreement and all other Debenture
Documents.  Each Obligor acknowledges that Debenture Holder and its successors
and assigns transfer and assign to IBF the right to act as Debenture Holder’s
agent to enforce all rights and perform all obligations of Debenture Holder
contained herein and in all of the other Debenture Documents.  Each Obligor
shall within fifteen Business Days after Debenture Holder’s reasonable request,
take such further actions, obtain such consents and approvals and duly execute
and deliver such further agreements, amendments, assignments, instructions or
documents as Debenture Holder may request to evidence the appointment and
designation of IBF as agent for Debenture Holder and other financial
institutions from time to time party hereto and to the other Debenture
Documents.

          12.13 Agreement Controls

                    In the event of any inconsistency between this Agreement and
any other Debenture Documents, the terms of this Agreement shall control.

          12.14 Guarantee

                    Guarantor unconditionally guarantees, as a primary obligor
and not merely as a surety, the due and punctual payment of the principal of and
interest on the Convertible Debenture and of all other Obligations, when and as
due, whether at maturity, by acceleration, by notice or prepayment or

36

--------------------------------------------------------------------------------



otherwise. Guarantor further agrees that the Obligations may be extended and
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligations.

                    The Obligations of Guarantor hereunder will be limited to
the maximum amount which, after giving effect to all other contingent and fixed
liabilities of Guarantor will result in the Obligations of Guarantor hereunder
not constituting a fraudulent conveyance or fraudulent transfer under federal or
state law.

                    To the fullest extent permitted by law, Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Person of any of the Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment. To the fullest extent permitted
by law, the obligations of Guarantor hereunder shall not be affected by (a) the
failure of the Debenture Holder to assert any claim or demand or to enforce any
right or remedy against Borrower under the provisions of this Agreement or any
of the other Debenture Documents or otherwise; (b) any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement,
any of the other Debenture Documents, or any other agreement; or (c) the release
of any security held by Debenture Holder for the Obligations or any of them.

                    Guarantor further agrees that its guarantee hereunder
constitutes a guarantee of payment when due and of performance and not of
collection, and waives any right to require that any resort be had by Debenture
Holder to any security (if any) held for payment of the Obligations or to any
balance of any deposit account or credit on the books of Debenture Holder in
favor of Borrower or any other Person.

                    To the fullest extent permitted by law, the obligations of
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including, without limitation, any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
to the fullest extent permitted by law, the obligations of Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Debenture Holder to assert any claim or demand or to enforce any remedy under
this Agreement or under any other Debenture Document, or any other agreement, by
any waiver or modification of any provision thereof, by any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations, or by
any other act or omission which may or might in any manner or to any extent vary
the risk of Guarantor or otherwise operate as a discharge of Guarantor as a
matter of law or equity.

                    Guarantor further agrees that its guarantee shall remain in
full force and effect until the indefeasible payment and satisfaction in full of
the Obligations and the termination of the this Agreement and the other
Debenture Documents and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of principal or of
interest on any Obligation or of any other Obligation is rescinded or must
otherwise be returned by the Debenture Holder upon the bankruptcy or
reorganization of Borrower, Guarantor or otherwise.

                    Guarantor hereby waives and releases all rights of
subrogation against Borrower and its property and all rights of indemnification,
contribution and reimbursement from Borrower and its property, in each case in
connection with this guarantee and any payments made hereunder, and regardless
of whether such rights arise by operation of law, pursuant to contract or
otherwise.

37

--------------------------------------------------------------------------------

          12.15 Subordination

                    Notwithstanding anything contained herein to the contrary,
this Agreement and the exercise of any right or remedy hereunder by Debenture
Holder are subject to the terms of the Master Subordination Agreement. The Liens
in the Collateral granted herein are subordinated to the Liens in the Collateral
granted to CapitalSource in the manner and to the extent set forth in the Master
Subordination Agreement.

                    Notwithstanding anything contained herein to the contrary,
this Agreement and the exercise of any right or remedy hereunder by Debenture
Holder are subject to the terms of the Junior Subordination Agreement. The Liens
in the Collateral granted herein are subordinated to the Liens in the Collateral
granted to Senior Creditor (as defined in the Junior Subordination Agreement) in
the manner and to the extent set forth in the Junior Subordination Agreement.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

38

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, each of the parties has duly executed
this Security Agreement as of the date first written above.

 

 

 

 

SUNSET BRANDS, INC.

 

 

 

By:

/s/ Todd Sanders

 

 

--------------------------------------------------------------------------------

 

Name:

Todd Sanders

 

Its:

President & CEO

 

 

 

Address for Notices:

 

Sunset Brands, Inc.

 

10990 Wilshire Blvd., Suite 1220

 

Los Angeles, CA 90024

 

Attention: President

 

Telephone: (310) 478-4600

 

FAX: (310) 478-4601

 

 

 

U.S. MILLS, INC.

 

 

 

By:

/s/ Todd Sanders

 

 

--------------------------------------------------------------------------------

 

Name:

Todd Sanders

 

Its:

CEO

 

 

 

By:

/s/ Charles Verde

 

 

--------------------------------------------------------------------------------

 

Name:

Charles Verde

 

Its:

President

 

 

 

Address for Notices:

 

U.S. Mills, Inc.

 

200 Reservoir Street

 

Needham, MA 02494

 

Attention: President

 

Telephone: (781) 444-0440

 

FAX: (781) 444-3411

 

 

 

 

 

IBF FUND LIQUIDATING LLC

 

 

 

By:

/s/ Arthur J. Steinberg

 

 

--------------------------------------------------------------------------------

 

Name:

Arthur J. Steinberg

 

Its:

Manager

 

 

 

Address for Notices:

 

c/o Kaye Scholer LLP

 

425 Park Avenue

 

New York, NY 10022

 

Attention: Arthur J. Steinberg, Esq., Manager

 

Telephone: (212) 836-8564

 

FAX: (212) 836-6157

39

--------------------------------------------------------------------------------

SCHEDULES

 

 

 

Schedule 2.17

--

Other Mandatory Payments

 

 

 

Schedule 5.2

--

Required Consents

 

 

 

Schedule 5.3

--

Capitalization, Organization Chart (including all subsidiaries,
authorized/issued capitalization, owners, directors, officers and managers) and
Joint Ventures

 

 

 

Schedule 5.4

--

Liens; Real and Personal Property Owned or Leased; Leases

 

 

 

Schedule 5.8

--

Taxes

 

 

 

Schedule 5.11

--

Intellectual Property

 

 

 

Schedule 5.15A  

--

Existing Indebtedness

 

 

 

Schedule 5.15B

--

Indebtedness Maturing During Term

 

 

 

Schedule 5.16

--

Other Agreements

 

 

 

Schedule 5.17

--

Insurance

 

 

 

Schedule 5.18A

--

Corporate Names

 

 

 

Schedule 5.18B

--

Places of Business

 

 

 

Schedule 6.8

--

Further Assurances/Post Closing

 

 

 

Schedule 7.2

--

Permitted Indebtedness

 

 

 

Schedule 7.3

--

Permitted Liens

 

 

 

Schedule 7.5

--

Dividends

 

 

 

Schedule 7.6

--

Transactions with Affiliates

40

--------------------------------------------------------------------------------

ANNEX I

FINANCIAL COVENANTS

          1) Minimum EBITDAM

                    For the Test Period ending on November 30, 2005 and for the
Test Periods ending on the last day of each calendar month thereafter, Borrower
shall not permit its EBITDAM to be less than the following amounts on the Test
Periods set forth below:

 

 

 

Test Period Ended

 

Min. EBITDAM Covenant Level

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

November 30, 2005

 

$  144,500

December 31, 2005

 

$  270,225

January 31, 2006

 

$  383,650

February 28, 2006

 

$  498,525

March 31, 2006

 

$  604,750

April 30, 2006

 

$  662,550

May 31, 2006

 

$  545,500

June 30, 2006

 

$  505,750

and the last day of each
month thereafter

 

          2) Maximum Senior Leverage Ratio (Senior Debt to EBITDAM)

                    For the Test Period ending on November 30, 2005 and for each
Test Period ending on the last day of each calendar month thereafter, Borrower
shall not permit its Maximum Senior Leverage Ratio to be more than 4.60 to 1.0.

          3) Minimum Fixed Charge Coverage Ratio (EBITDAM/Fixed Charges)

                    For the Test Period ending on November 30, 2005 and for the
Test Periods ending on the last day of each calendar month thereafter, Borrower
shall not permit its Minimum Fixed Charge Coverage Ratio to be less than the
following amounts on the Test Periods set forth below:

 

 

 

Test Period Ended

 

Minimum Fixed Charge Coverage Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

November 30, 2005 through
and including October 31, 2006

 

0.80 to 1.0

November 30, 2006 through
and including October 31, 2007

 

0.87 to 1.0

November 30, 2007 and the last day of
each month thereafter

 

0.94 to 1.0

          4) Minimum Liquidity

1

--------------------------------------------------------------------------------

                    At Closing and at all other times Borrower shall have not
less than $200,000 of Available Cash on hand.

                    For purposes of the covenants set forth in this Annex I, the
terms listed below shall have the following meanings:

                    “Available Cash” shall mean, for and on any date, the sum
without duplication of the following for Borrower: (a) unrestricted cash on hand
on such date, (b) Cash Equivalents held on such date, and (c) the unborrowed
Availability (as such term is defined in the Credit Agreement) on and as of such
date.

                    “Cash Equivalents” shall mean (a) securities issued, or
directly and fully guaranteed or insured, by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of
$500,000,000, or (ii) any bank (or the parent company of such bank) whose
short-term commercial paper rating from Standard & Poor’s Ratings Services
(“S&P”) is at least A-2 or the equivalent thereof or from Moody’s Investors
Service, Inc. (“Moody’s”) is at least P-2 or the equivalent thereof in each case
with maturities of not more than six months from the date of acquisition (any
bank meeting the qualifications specified in clauses (b)(i) or (ii), an
“Approved Bank”), (c) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a), above,
entered into with any Approved Bank, (d) commercial paper issued by any Approved
Bank or by the parent company of any Approved Bank and commercial paper issued
by, or guaranteed by, any industrial or financial company with a short-term
commercial paper rating of at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from S&P or Moody’s, as the case may be, and in each
case maturing within six months after the date of acquisition and (e)
investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (d) above.

                    “EBITDAM” shall mean, for any Test Period, the sum, without
duplication, of the following for Borrower, on a consolidated basis: Net Income
determined in accordance with GAAP, plus, (a) Interest Expense, (b) taxes on
income, whether paid, payable or accrued, (c) depreciation expense, (d)
amortization expense, (e) all other non-cash, non-recurring charges and
expenses, excluding accruals for cash expenses made in the ordinary course of
business, (f) loss from any sale of assets, other than sales in the ordinary
course of business, all of the foregoing determined in accordance with GAAP, and
(g) plus any management fees paid or accrued by Borrower during such period,
minus (a) gains from any sale of assets, other than sales in the ordinary course
of business and (b) other extraordinary or non-recurring gains.

                    “Fixed Charge Coverage Ratio” shall mean, for Borrower
collectively on a consolidated basis, the ratio of (a) EBITDAM for the Test
Period, to (b) Fixed Charges for the Test Period.

                    “Fixed Charges” shall mean, the sum of the following:
(a) Total Debt Service, (b) Capital Expenditures, (c) income taxes paid in cash
or accrued, (d) dividends paid or accrued or declared, and (e) management fees
paid or accrued.

                    “Interest Expense” shall mean, for any Test Period, total
interest expense (including attributable to Capital Leases in accordance with
GAAP) fees with respect to all outstanding

2

--------------------------------------------------------------------------------

Indebtedness including capitalized interest but excluding commissions, discounts
and other fees owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Interest Rate Agreements.

                    “Interest Rate Agreement” shall mean any interest rate swap,
cap or collar agreement or other similar agreement or arrangement designed to
hedge the position with respect to interest rates.

                    “Total Senior Leverage Ratio” shall mean, at any date of
determination, for Borrower individually and collectively on a consolidated and
consolidating basis, the ratio of (i) Total Senior Debt on such date, to
(ii) EBITDAM for the Test Period most recently ended on such date (taken as one
accounting period) multiplied by the factor necessary to convert such Test
Period EBITDAM into an annualized basis.

                    “Test Period” shall mean the six most recent calendar months
then ended (taken as one accounting period), or such other period as specified
in the Agreement or any Annex thereto; except that for the period prior to the
six month anniversary of the Closing Date, the Test Period shall be equal to the
trailing number of months then elapsed since November 1, 2005.

                    “Total Senior Debt” shall mean, at any date of
determination, for Borrower individually and collectively on a consolidated and
consolidating basis, the total Indebtedness owed to CapitalSource under the
Credit Agreement and secured by liens on the Borrower’s assets on such date less
cash and Cash Equivalents held on such date.

                    “Total Debt Service” shall mean the sum of (i) all payments
of principal on Indebtedness, and (ii) cash Interest Expense, in each case for
such period.

3

--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

                    “Accounts” shall mean all “accounts” (as defined in the UCC)
of the Obligors (or, if referring to another Person, of such other Person),
including without limitation, accounts, accounts receivables, monies due or to
become due and obligations in any form (whether arising in connection with
contracts, contract rights, Instruments, General Intangibles or Chattel Paper),
in each case whether arising out of goods sold or services rendered or from any
other transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.

                    “Account Debtor” shall mean any Person who is obligated
under an Account.

                    “Affiliate” shall mean, as to any Person, any other Person
(a) that, directly or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with, such Person, (b) who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person,
or (iii) of any Person described in clause (a) above with respect to such
Person, or (c) which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of five percent (5%) or more of any class of the outstanding voting stock,
securities or other equity or ownership interests of such Person. For purposes
of this definition, the term “control” (and the correlative terms, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies, whether through ownership of securities or other interests, by
contract or otherwise. “Affiliate” shall include any Subsidiary.

                    “Business Day” shall mean any day other than a Saturday,
Sunday or other day on which the Federal Reserve is closed.

                    “Capital Expenditures” shall mean, for any Test Period, the
sum (without duplication) of all expenditures (whether paid in cash or accrued
as liabilities) during the Test Period that are or should be treated as capital
expenditures under GAAP.

                    “Capital Lease” shall mean, as to any Person, a lease of any
interest in any kind of property or asset by that Person as lessee that is,
should be or should have been recorded as a “capital lease” in accordance with
GAAP.

                    “Capitalized Lease Obligations” shall mean all obligations
of any Person under Capital Leases, in each case, taken at the amount thereof
accounted for as a liability in accordance with GAAP.

                     “Change of Control” shall mean, with respect to either
Obligor, the occurrence of any of the following: (i) a merger, consolidation,
reorganization, recapitalization or share or interest exchange, sale or transfer
or any other transaction or series of transactions in which its stockholders,
managers, partners or interest holders immediately prior to such transaction or
series of transactions receive, in exchange for the stock or interests owned by
them, cash, property or securities of the resulting or surviving entity or any
Affiliate thereof, and, as a result thereof, Persons who, individually or in the

1

--------------------------------------------------------------------------------

aggregate, were holders of 50% or more of its voting stock, securities or
equity, partnership or ownership interests immediately prior to such transaction
or series of transactions hold less than 50% of the voting stock, securities or
other equity, partnership or ownership interests of the resulting or surviving
entity or such Affiliate thereof, calculated on a fully diluted basis, (ii) a
direct or indirect sale, transfer or other conveyance or disposition, in any
single transaction or series of transactions, of all or substantially all of its
assets, (iii) the initial public offering of its securities, or (iv) any “change
in/of control” or “sale” or “disposition” or similar event as defined in any
document governing indebtedness of such Person which gives the holder of such
indebtedness the right to accelerate or otherwise require payment of such
indebtedness prior to the maturity date thereof.

                    “Charter and Good Standing Documents” shall mean, for each
Obligor (i) a copy of the certificate of incorporation or formation (or other
charter document) certified as of a date satisfactory to Debenture Holder before
the Closing Date by the applicable Governmental Authority of the jurisdiction of
incorporation or organization of such Obligor, (ii) a copy of the bylaws or
similar organizational documents certified as of a date satisfactory to
Debenture Holder before the Closing Date by the corporate secretary or assistant
secretary of such Obligor, (iii) an original certificate of good standing as of
a date acceptable to Debenture Holder issued by the applicable Governmental
Authority of the jurisdiction of incorporation or organization of such Obligor
and of every other jurisdiction in which each Obligor has an office or conducts
business or is otherwise required to be in good standing, and (iv) copies of the
resolutions of the Board of Directors or managers (or other applicable governing
body) and, if required, stockholders, members or other equity owners authorizing
the execution, delivery and performance of the Debenture Documents to which such
Obligor is a party, certified by an authorized officer of such Person as of the
Closing Date.

                    “Closing” shall mean the satisfaction, or written waiver by
Debenture Holder, of all of the conditions precedent set forth in the Agreement
required to be satisfied prior to the consummation of the transactions
contemplated hereby.

                    “Closing Date” shall mean the date of this Agreement.

                    “Collateral” shall have the meaning given such term in
Section 2.13.

                    “Collateral Patent, Trademark and Copyright Assignment”
shall mean (i) the Intellectual Property Security Agreement dated as of the date
hereof made by the Obligors in favor of Debenture Holder or (ii) any patent,
trademark, or copyright assignment or acknowledgement executed by and among
Borrower and/or Guarantor and Debenture Holder, as such may be modified, amended
or supplemented from time to time.

                    “Concentration Account” shall have the meaning given such
term in Section 2.16.

                    “Control Collateral” shall have the meaning given such term
in Section 2.14.

                    “Convertible Debentures” shall have the meaning given such
terms in the recitals of this Agreement.

                    “Debenture Documents” shall mean, collectively and each
individually, the Convertible Debentures, the Intellectual Property Security
Agreement, the Stock Pledge Agreement, the Lockbox Agreements, the Uniform
Commercial Code Financing Statements, the Subordination Agreements, the Landlord
Waiver and Consents, and all other agreements, documents, instruments and
certificates

2

--------------------------------------------------------------------------------

heretofore or hereafter executed or delivered to Debenture Holder in connection
with this Agreement or the Acquisition Agreement, as the same may be amended,
modified or supplemented from time to time.

                    “Debenture Holder” shall have the meaning given such term in
the recitals of this Agreement.

                    “Debtor Relief Law” shall mean, collectively, the Bankruptcy
Code of the United States of America and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally, as amended from time to
time.

                    “Default” shall mean any event, fact, circumstance or
condition that, with the giving of applicable notice or passage of time or both,
would constitute or be or result in an Event of Default.

                    “Distribution” shall mean any fee, payment, bonus or other
remuneration of any kind, and any repayment of or debt service on loans or other
indebtedness.

                    “Environmental Laws” shall mean, collectively and each
individually, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Superfund Amendment and Reauthorization Act of 1986,
the Resource Conservation and Recovery Act, the Toxic Substances Control Act,
the Clean Air Act, the Clean Water Act, any other “Superfund” or “Superlien” law
and all other federal, state and local and foreign environmental, land use,
zoning, health, chemical use, safety and sanitation laws, statutes, ordinances
and codes relating to the protection of the environment and/or governing the
use, storage, treatment, generation, transportation, processing, handling,
production or disposal of Hazardous Substances, in each case, as amended, and
the rules, regulations, policies, guidelines, interpretations, decisions, orders
and directives of Governmental Authorities with respect thereto.

                    “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended, and the regulations thereunder.

                    “Event of Default” shall mean the occurrence of any event
set forth in Article VIII.

                    “Fair Valuation” shall mean the determination of the value
of the consolidated assets of a Person on the basis of the amount which may be
realized by a willing seller within a reasonable time through collection or sale
of such assets at market value on a going concern basis to an interested buyer
who is willing to purchase under ordinary selling conditions in an arm’s length
transaction.

                    “GAAP” shall mean generally accepted accounting principles
in the United States of America in effect from time to time as applied by
nationally recognized accounting firms.

                    “Government Account” shall be defined to mean all Accounts
arising out of or with respect to any Government Contract.

                    “Government Contract” shall be defined to mean all contracts
with the United States Government or with any agency thereof, and all amendments
thereto.

                    “Governmental Authority” shall mean any federal, state,
municipal, national, local or other governmental department, court, commission,
board, bureau, agency or instrumentality or political subdivision thereof, or
any entity or officer exercising executive, legislative or judicial, regulatory
or

3

--------------------------------------------------------------------------------

administrative functions of or pertaining to any government or any court, in
each case, whether of the United States or a state, territory or possession
thereof, a foreign sovereign entity or country or jurisdiction or the District
of Columbia.

                    “Hazardous Substances” shall mean, without limitation, any
flammable explosives, radon, radioactive materials, asbestos, urea formaldehyde
foam insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, hazardous wastes, hazardous or toxic substances or
related materials as defined in or subject to any applicable Environmental Law.

                    “Indebtedness” of any Person shall mean, without
duplication, (a) all items which, in accordance with GAAP, would be included in
determining total liabilities as shown on the liability side of the balance
sheet of such Person as of the date as of which Indebtedness is to be
determined, including any lease which, in accordance with GAAP would constitute
Indebtedness, (b) all indebtedness secured by any mortgage, pledge, security,
Lien or conditional sale or other title retention agreement to which any
property or asset owned or held by such Person is subject, whether or not the
indebtedness secured thereby shall have been assumed, (c) all indebtedness of
others which such Person has directly or indirectly guaranteed, endorsed
(otherwise than for collection or deposit in the ordinary course of business),
discounted or sold with recourse or agreed (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or in respect of which such Person
has agreed to supply or advance funds (whether by way of loan, stock, equity or
other ownership interest purchase, capital contribution or otherwise) or
otherwise to become directly or indirectly liable.

                    “Indemnified Person” shall have the meaning given such term
in Section 12.4.

                    “Insured Event” shall have the meaning given such term in
Section 12.4.

                    “Insurer” shall mean a Person that insures another Person
against any costs incurred in the receipt by such other Person of Services, or
that has an agreement with either Obligor to compensate it for providing
services to such Person.

                    “Intellectual Property Security Agreement” shall mean that
certain Junior Intellectual Property Security Agreement dated as of the date
hereof entered into among Borrower, Guarantor and Debenture Holder, as such
agreement may be modified, amended, restated or supplemented from time to time.

                    “Inventory” shall mean all “inventory” (as defined in the
UCC) of the Obligors (or, if referring to another Person, of such other Person),
now owned or hereafter acquired, and all documents of title or other documents
representing any of the foregoing, and all collateral security and guaranties of
any kind, now or hereafter in existence, given by any Person with respect to any
of the foregoing.

                    “Junior Subordination Agreement” shall have the meaning
given such term in the recitals of this Agreement.

                    “Landlord Waiver and Consent” shall mean a waiver/consent in
form and substance satisfactory to Debenture Holder from the owner/lessor of any
premises not owned by either Obligor at which any of the Collateral is now or
hereafter located for the purpose of providing Debenture Holder access to such
Collateral, in each case as such may be modified, amended or supplemented from
time to time.

4

--------------------------------------------------------------------------------

                    “Lien” shall mean any mortgage, pledge, security interest,
encumbrance, restriction, lien or charge of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof), or any other arrangement pursuant
to which title to the property is retained by or vested in some other Person for
security purposes.

                    “Lockbox Accounts” shall have the meaning given such term in
Section 2.16.

                    “Lockbox Agreement” shall have the meaning given such term
in Section 2.16.

                    “Lockbox Bank” shall have the meaning given such term in
Section 2.16.

                    “Junior Management Fee Subordination Agreement” shall mean
that certain Junior Management Fee Subordination Agreement dated as of the date
hereof entered into by and among Sunset International Holdings, Inc., Borrower
and the Debenture Holder, as such agreement may be modified, amended or restated
or supplemented from time to time.

                    “Master Subordination Agreement” shall have the meaning
given such term in the recitals of this Agreement.

                    “Material Adverse Effect” or “Material Adverse Change” shall
mean any event, condition or circumstance or set of events, conditions or
circumstances or any change(s) which (i) has, had or would reasonably be likely
to have any material adverse effect upon or change in the validity or
enforceability of any Debenture Document, (ii) has been or would reasonably be
likely to be material and adverse to the value of any of the Collateral, to the
priority of the Debenture Holder’s security interest in the Collateral, or to
the business, operations, prospects, properties, assets, liabilities or
condition of the Obligors, either individually or taken as a whole, or (iii) has
materially impaired or would reasonably be likely to materially impair the
ability of either Obligor to pay any portion of the Obligations or to otherwise
perform the Obligations or to consummate the transactions under the Debenture
Documents executed by such Person.

                    “Non-Compliance Fee” shall mean a daily fee payable by
Borrower equal to the greater of (i) $500, or (ii) five one-hundredths of one
percent (0.05%) of the outstanding principal balance of the Obligations as of
any date of determination.

                    “Obligations” shall mean all present and future obligations,
Indebtedness and liabilities of Borrower and Guarantor to Debenture Holder at
any time and from time to time of every kind, nature and description, direct or
indirect, secured or unsecured, joint and several, absolute or contingent, due
or to become due, matured or unmatured, now existing or hereafter arising,
contractual or tortious, liquidated or unliquidated, under any of the Debenture
Documents or otherwise relating to the Convertible Debentures, including,
without limitation, all applicable fees, charges and expenses and all amounts
paid or advanced by Debenture Holder on behalf of or for the benefit of Borrower
and/or Guarantor for any reason at any time, including in each case obligations
of performance as well as obligations of payment and interest that accrue after
the commencement of any proceeding under any Debtor Relief Law by or against any
such Person.

                    “Permit” shall mean collectively all licenses, leases,
powers, permits, franchises, certificates, authorizations, approvals,
certificates of need, provider numbers and other rights.

                    “Permitted Indebtedness” shall have the meaning given such
term in Section 7.2.

5

--------------------------------------------------------------------------------

                    “Permitted Liens” shall have the meaning given such term in
Section 7.3.

                    “Permitted Subordinated Debt” shall mean indebtedness
incurred by Borrower which is subordinated to the indebtedness of Borrower owed
to Debenture Holder pursuant to a written agreement approved by Debenture Holder
in writing.

                    “Person” shall mean an individual, a partnership, a
corporation, a limited liability company, a business trust, a joint stock
company, a trust, an unincorporated association, a joint venture, a Governmental
Authority or any other entity of whatever nature.

                    “Receipt” shall have the meaning given such term in Section
12.5.

                    “Released Parties” shall have the meaning given such term in
Section 12.11.

                    “Releasing Parties” shall have the meaning given such term
in Section 12.11.

                    “Security Documents” shall mean this Agreement, the Stock
Pledge Agreement, Collateral Patent, Trademark, and Copyright Assignment, the
Intellectual Property Security Agreement, Lockbox Agreements, Uniform Commercial
Code Financing Statements and all other documents or instruments necessary to
create or perfect the Liens in the Collateral, as such may be modified, amended
or supplemented from time to time.

                    “Seller” shall have the meaning given such term in the
recitals of this Agreement.

                    “Solvency Certificate” shall have the meaning given such
term in Section 4.1(d).

                    “Stock Pledge Agreement” shall mean that certain Junior
Stock Pledge Agreement by and between Guarantor and Debenture Holder executed in
connection herewith as such may be modified, amended or supplemented from time
to time.

                    “Subordination Agreements” shall mean, collectively and each
individually, (i) the Master Subordination Agreement, (ii) the Junior
Subordination and Intercreditor Agreement, and (iii) and any other subordination
agreements (the terms of which shall be satisfactory to Debenture Holder) to
which Debenture Holder and other creditors of the Obligors are a party, as such
agreements may be modified, amended, restated or supplemented from time to time.

                    “Subsidiary” shall mean, (i) as to Borrower, any Person in
which more than 50% of all equity, membership, partnership or other ownership
interests is owned directly or indirectly by Borrower or one or more of its
Subsidiaries, and (ii) as to any other Person, any Person in which more than 50%
of all equity, membership, partnership or other ownership interests is owned
directly or indirectly by such Person or by one or more of such Person’s
Subsidiaries.

                    “Term” shall mean the period commencing on the date set
forth on the first page hereof and ending on the third anniversary hereof.

                    “Termination Date” shall have the meaning given such term in
Section 11.1.

                    “Transferee” shall have the meaning given such term in
Section 12.2.

                    “UCC” shall mean the Uniform Commercial Code as in effect in
the State of New York from time to time.

6

--------------------------------------------------------------------------------

                    “Warehouse Waiver and Consent” shall mean a waiver/consent
in form and substance satisfactory to Debenture Holder from any warehouseman,
fulfillment house or other person owning a facility not owned by the Obligors at
which any Inventory is now or hereafter located for the purpose of providing
Debenture Holder access to such Inventory, in each case as may be modified,
amended or supplemented from time to time.

7

--------------------------------------------------------------------------------